


Exhibit 10.15










EXECUTION COPY






















FIRST ALBANY COMPANIES INC.










$10,000,000










8.5% Senior Notes due 2010
















                       




NOTE PURCHASE AGREEMENT

                       










Dated as of June 13, 2003










 NY3:#7312731v7NY3:#   

 

 

    













TABLE OF CONTENTS




Section

Page







2.

SALE AND PURCHASE OF NOTES; ISSUE PRICE FOR TAX PURPOSES.




2.1.

Purchase and Sale of Notes.




2.2.

Issue Price for Tax Purposes.




3.

CLOSING.




4.

CONDITIONS TO CLOSING.




4.1.

Representations and Warranties.




4.2.

Performance; No Default.




4.3.

Compliance Certificates.




4.4.

Opinions of Counsel.




4.5.

Purchase Permitted By Applicable Law, etc.




4.6.

Private Placement Number.




4.7.

Changes in Corporate Structure.




4.8.

Proceedings and Documents.




4.9.

Delivery of Warrants and Registration Rights Agreements.




4.10.

Sale of Other Notes.




5.

REPRESENTATIONS AND WARRANTIES OF THE COMPANY.




5.1.

Organization; Power and Authority.




5.2.

Authorization, etc.




5.3.

Disclosure.




5.4.

Organization and Ownership of Shares of Subsidiaries.




5.5.

Financial Statements.




5.6.

Compliance with Laws, Other Instruments, etc.




5.7.

Governmental Authorizations, etc.




5.8.

Litigation; Observance of Agreements, Statutes and Orders.




5.9.

Taxes.




5.10.

Title to Property; Leases.




5.11.

Licenses, Permits, etc.




5.12.

Compliance with ERISA.




5.13.

Private Offering by the Company.




5.14.

Use of Proceeds; Margin Regulations.




5.15.

Existing Indebtedness.




5.16.

Foreign Assets Control Regulations, etc.




5.17.

Status under Certain Statutes.




6.

REPRESENTATIONS OF THE PURCHASERS.




6.1.

Purchase for Investment.




6.2.

Source of Funds.




6.3.

Good Faith Reliance.




7.

INFORMATION AS TO COMPANY.




7.1.

Financial and Business Information.




7.2.

Officer's Certificate.




8.

PREPAYMENT OF THE NOTES.




8.1.

Required Prepayments; Maturity.




8.2.

Optional Prepayments with Make-Whole Amount.




8.3.

Allocation of Partial Prepayments.




8.4.

Maturity; Surrender, etc.




8.5.

Purchase of Notes.




8.6.

Make-Whole Amount.




9.

AFFIRMATIVE COVENANTS.




9.1.

Compliance with Law.




9.2.

Insurance.




9.3.

Maintenance of Properties.




9.4.

Payment of Taxes and Claims.




9.5.

Corporate Existence, etc.




10.

NEGATIVE COVENANTS.




10.1.

Incurrence of Debt by Company.




10.2.

Incurrence of Debt by First Albany Corporation.




10.3.

Liens.




10.4.

Limitations on Use of Proceeds from Sales of Material Assets.




10.5.

Consolidated Net Worth.




10.6.

FAC Adjusted Cash Flow Coverage Ratio.




10.7.

Restricted Payments.




10.8.

Transactions with Affiliates.




11.

EVENTS OF DEFAULT.




12.

REMEDIES ON DEFAULT, ETC.




12.1.

Acceleration.




12.2.

Other Remedies.




12.3.

Rescission.




12.4.

No Waivers or Election of Remedies, Expenses, etc.




13.

REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES.




13.1.

Registration of Notes.




13.2.

Transfer and Exchange of Notes.




13.3.

Replacement of Notes.




14.

PAYMENTS ON NOTES.




14.1.

Place of Payment.




14.2.

Home Office Payment.




15.

EXPENSES, ETC.




15.1.

Transaction Expenses.




15.2.

Survival.




16.

SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT.




17.

AMENDMENT AND WAIVER.




17.1.

Requirements




18.

NOTICES.




19.

MISCELLANEOUS.




19.1.

Successors and Assigns.




19.2.

Payments Due on Non-Business Days.




19.3.

Severability.




19.4.

Construction.




19.5.

Counterparts.




19.6.

Governing Law.










SCHEDULE A

--

INFORMATION RELATING TO PURCHASER




SCHEDULE B

--

DEFINED TERMS




SCHEDULE 4.7

--

Changes in Corporate Structure




SCHEDULE 5.3

--

Disclosure Materials




SCHEDULE 5.4

--

Subsidiaries of the Company and

  Ownership of Subsidiary Stock




SCHEDULE 5.5

--

Financial Statements




SCHEDULE 5.8

--

Certain Litigation




SCHEDULE 5.11

Patents, etc.




SCHEDULE 5.15

--

Existing Indebtedness/Liens




SCHEDULE 10.4

Existing Capital Commitments of the Company




EXHIBIT 1

--

Form of 8.5% Senior Note due 2010




EXHIBIT 4.4

--

Form of Opinion of Stephen Wink, General

  Counsel and Secretary of the Company



















FIRST ALBANY COMPANIES INC.

30 S. Pearl Street

Albany, New York  12201

Tel:  518-447-8500

Fax:  518-447-8068







8.5% Senior Notes due 2010










As of June 13, 2003







TO EACH OF THE PURCHASERS

LISTED IN THE ATTACHED SCHEDULE A:




Ladies and Gentlemen:




First Albany Companies Inc., a corporation duly organized and validly existing
under the laws of the State of New York (the "Company"), agrees with you as
follows:




1.

AUTHORIZATION OF NOTES.




The Company will authorize the issue and sale of $10,000,000 aggregate principal
amount of its 8.5% Senior Notes due 2010 (the "Notes", such term to in­clude any
such notes issued in substitution therefor pur­suant to Section 13 of this
Agreement). The Notes shall be substantially in the form set out in Exhibit 1,
with such changes therefrom, if any, as may be approved by you and the Company.
 Certain capitalized terms used in this Agreement are defined in Schedule A;
references to a "Schedule" or an "Exhibit" are, unless otherwise specified, to a
Schedule or an Exhibit attached to this Agreement.




2.

SALE AND PURCHASE OF NOTES; ISSUE PRICE FOR TAX PURPOSES.




2.1.

Purchase and Sale of Notes.




Subject to the terms and conditions of this Agree­ment, the Company will issue
and sell to you and the other purchaser named in Schedule A (the "Other
Purchaser"), and you and the Other Purchaser will purchase from the Company, at
the Closing provided for in Section 3, Notes in the principal amount specified
opposite your names in Schedule A at the purchase price of 100% of the principal
amount thereof.  Your obligation hereunder and the obligations of the Other
Purchaser are several and not joint obligations, and you shall have no liability
to any Person for the performance or non-performance by the Other Purchaser
hereunder.




2.2.

Issue Price for Tax Purposes.




You, the Other Purchaser and the Company hereby acknowledge and agree that the
warrants issued to you and the Other Purchaser as contemplated by Section 4.9
are part of an investment unit with the meaning of Section 1273(c)(2) of the
Code, which includes the Notes, the aggregate issue price of which is the
principal amount of the Notes.  Notwithstanding anything to the contrary
contained herein, you, the Other Purchaser and the Company hereby further
acknowledge and agree that for United States federal, state and local income tax
purposes (a) the portion of such aggregate issue price allocable to each warrant
shall be an amount determined by the Company applying the  Black Scholes Method,
using (i) a volatility factor of 19%, (ii) an interest rate equal to the
hypothetical average of the interest rate for a 5 year US Treasury Note and the
interest rate for a 10 year US Treasury Note calculated in accordance with the
following formula:

(A) x 7     +     (B) x 7

5                     10  
__________________

2

where:

     A = the interest rate for a 5 year US Treasury Note as of the day preceding
the Closing,

     B = the interest rate for a 10 year US Treasury Note as of the day
preceding the Closing,

(iii) the closing price of the shares of common stock of the Company as traded
on the NASDAQ system on the day preceding the Closing, (iv) the strike price of
such warrant, and (v) the expiration date of such warrant; and (b) the portion
of the aggregate issue price allocable to the Notes purchased by you hereunder
shall be an amount equal to the excess of the principal amount of such Notes
over the portion of the aggregate issue price allocable to the Warrant as
determined pursuant to the preceding clause (a).  The determination of the
allocation of the aggregate issue price shall be made by the Company in a manner
consistent with the foregoing and the Company shall notify you of such
determination.  The Company's determination shall be conclusive absent manifest
error. You, the Other Purchaser and the Company agree to use the allocation of
issue price so determined for all income tax purposes with respect to this
transaction.

3.

CLOSING.




The sale and purchase of the Notes to be purchased by you and the Other
Purchaser shall occur at the offices of Milbank, Tweed, Hadley & McCloy LLP at
10:00 a.m., New York City time, at a closing (the "Closing") on June 13, 2003 or
on such other Busi­ness Day there­after on or prior to June 13, 2003 as may be
agreed upon by the Company and you and the Other Purchaser.  At the Clos­ing the
Company will deliver to you the Notes to be pur­chased by you in the form of a
single Note (or such greater number of Notes in denomina­tions of at least
$100,000 as you may request) dated the date of the Closing and regis­tered in
your name (or in the name of your nomi­nee), against delivery by you to the
Company or its order of immediately available funds in the amount of the
purchase price there­for by wire transfer of immediately available funds for the
account of the Company at JP Morgan Chase, 4 New York Plaza, New York, N.Y.
 10004, ABA# 021000128, FBO First Albany Corp., A/C #066 002 044, FFC to First
Albany Companies, FAC Cust A/C# 19351-100.  If at the Closing the Com­pany shall
fail to tender such Notes to you as provided above in this Sec­tion 3, or any of
the condi­tions specified in Sec­tion 4 shall not have been fulfilled to your
satisfaction, you shall, at your elec­tion, be re­lieved of all further
obliga­tions under this Agreement, without thereby waiving any rights you may
have by reason of such failure or such non­fulfillment.




4.

CONDITIONS TO CLOSING.




Your obligation to purchase and pay for the Notes to be sold to you at the
Closing is subject to the fulfill­ment to your satisfaction, prior to or at the
Closing, of the following conditions:




4.1.

Representations and Warranties.




The representations and warranties of the Company in this Agree­ment shall be
correct when made and at the time of the Closing.




4.2.

Performance; No Default.




The Company shall have performed and complied with all agreements and conditions
contained in this Agreement required to be performed or complied with by it
prior to or at the Closing and after giving effect to the issue and sale of the
Notes (and the application of the proceeds thereof as contemplated herein) no
Default or Event of De­fault shall have oc­curred and be continuing.




4.3.

Compliance Certificates.




(a)

Officer's Certificate.  The Company shall have delivered to you an Offi­cer's
Certificate, dated the date of the Closing, certify­ing that the condi­tions
specified in Sections 4.1, 4.2 and 4.7 have been ful­filled.




(b)

Secretary's Certificate.  The Company shall have delivered to you a certificate
certifying as to the resolutions attached thereto and other corporate
proceed­ings relating to the authorization, execution and delivery of the Notes
and this Agreement.




4.4.

Opinions of Counsel.




You shall have received an opinion in form and substance satisfactory to you,
dated the date of the Closing from Stephen Wink, General Counsel and Secretary
of the Company, covering the matters set forth in Exhibit 4.4 and cover­ing such
other matters incident to the transactions contem­plated hereby as you or your
counsel may reasonably request (and the Company hereby instructs its counsel to
deliver such opinion to you).




4.5.

Purchase Permitted By Applicable Law, etc.




On the date of the Closing your purchase of Notes shall (i) be permitted by the
laws and regulations of each jur­is­diction to which you are subject, without
recourse to pro­visions (such as Section 1405(a)(8) of the New York In­sur­ance
Law) permitting limited investments by insur­ance companies without restriction
as to the character of the particular invest­ment, (ii) not violate any
applicable law or regulation (including, without limita­tion, Regulation U, T or
X of the Board of Gov­ernors of the Feder­al Reserve System) and (iii) not
subject you to any tax, penalty or liability under or pur­suant to any
applicable law or regulation, which law or regulation was not in effect on the
date hereof.  If requested by you, you shall have received an Officer's
Cer­tifi­cate certifying as to such matters of fact as you may reasonably
specify to enable you to deter­mine whether such purchase is so permitted.




4.6.

Private Placement Number.




A Private Placement number issued by Standard & Poor's CUSIP Service Bureau (in
cooperation with the Securities Valuation Office of the National Association of
Insurance Commis­sioners) shall have been obtained for the Notes.




4.7.

Changes in Corporate Structure.




Except as specified in Schedule 4.7, the Company shall not have changed its
jurisdiction of incorporation or been a party to any merger or consolidation and
shall not have succeeded to all or any substantial part of the liabilities of
any other entity, at any time following the date of the most recent financial
statements referred to in Schedule 5.5.  




4.8.

Proceedings and Documents.




All corporate and other proceedings in connection with the transactions
contemplated by this Agreement and all documents and instruments incident to
such transactions shall be satis­factory to you and your special counsel, and
you and your special counsel shall have received all such counterpart originals
or certified or other copies of such documents as you or they may reasonably
request.




4.9.

Delivery of Warrants and Registration Rights Agreements.




The Company shall have (a) issued, executed and delivered to each of you and the
Other Purchaser a warrant to purchase 200,000 shares of the common stock of the
Company and (b) delivered an execution copy of (i) a Registration Rights
Agreement dated as of June 13, 2003 between the Company and you, and (ii) a
Registration Rights Agreement dated as of June 13, 2003 between the Company and
the Other Purchaser.




4.10.

Sale of Other Notes.




Contemporaneously with the Closing, the Company shall sell to the Other
Purchaser and the Other Purchaser shall purchase the Notes to be purchased by
them at the Closing as specified in Schedule A.




5.

REPRESENTATIONS AND WARRANTIES OF THE COMPANY.




The Company represents and warrants to you that:




5.1.

Organization; Power and Authority.




The Company is a corporation duly organized, validly existing and in good
standing under the laws of its jurisdiction of incorporation, and is duly
qualified as a foreign corporation and is in good standing in each jurisdiction
in which such qualification is required by law, other than those jurisdictions
as to which the failure to be so qualified or in good standing could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  The Company has the corporate power and authority to own or
hold under lease the properties it purports to own or hold under lease, to
transact the business it transacts and proposes to transact, to execute and
deliver this Agreement and the Notes and to perform the provisions hereof and
thereof.




5.2.

Authorization, etc.




This Agreement and the Notes have been duly au­thorized by all necessary
corporate action on the part of the Company, and this Agree­ment constitutes,
and upon execu­tion and delivery thereof each Note will constitute, a legal,
valid and binding obligation of the Company enforce­able against the Company in
accordance with its terms, ex­cept as such enforceability may be limited by (i)
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting the enforcement of creditors' rights generally and (ii) general
principles of equity (regard­less of whether such enforceability is considered
in a proceeding in equity or at law).




5.3.

Disclosure.




The Company has delivered to you and the Other Purchaser a copy of a
Confidential Information Memorandum, dated November 2002 (the "Confidential
Information Memorandum"), as supplemented by a Supplemental Confidential
Information Memorandum, dated June 2003 (the "Supplemental Memorandum" and
together with the Confidential Information Memorandum, the "Memorandum"),
re­lat­ing to the transactions contemplated hereby.  Except as dis­closed in
Schedule 5.3, this Agreement, the Memo­ran­dum, the Company’s 2002 Annual Report
on Form 10-K and all other reports filed with the SEC subsequent to the date of
the Memorandum (the "Exchange Act Filings"), the documents, certifi­cates or
other writings delivered to you by or on behalf of the Company in connection
with the transactions contemplated hereby and the financial statements listed in
Sched­ule 5.5, taken as a whole, do not contain any untrue state­ment of a
material fact or omit to state any material fact necessary to make the
statements therein not misleading in light of the cir­cum­stances under which
they were made.  Except as dis­closed in the Memorandum or as expressly
described in Schedule 5.3, or in one of the documents, certificates or other
writings identified therein, or in the Exchange Act Filings, or in the financial
statements listed in Schedule 5.5, since December 31, 2002, there has been no
change in the finan­cial con­dition, opera­tions, business, properties or
prospects of the Company or any Subsidiary except changes that in­dividually or
in the ag­gre­gate could not reason­ably be ex­pected to have a Material Adverse
Effect.




5.4.

Organization and Ownership of Shares of Subsidiaries.




(a)  Schedule 5.4 contains (except as noted therein) complete and correct lists
of the Company's Subsidiaries, showing, as to each Subsidiary, the correct name
thereof, the jurisdiction of its organization, and the percentage of shares of
each class of its capital stock or similar equity interests outstanding owned by
the Company and each other Sub­sidiary.




(b)  All of the outstanding shares of capital stock or similar equity interests
of each Subsidiary shown in Schedule 5.4 as being owned by the Company and its
Subsid­iaries have been validly issued, are fully paid and nonassessable and are
owned by the Company or another Sub­sidiary free and clear of any Lien (except
as otherwise dis­closed in Schedule 5.4).




(c)  Each Subsidiary identified in Schedule 5.4 is a corporation or other legal
entity duly organized, validly existing and in good standing under the laws of
its jurisdiction of organization, and is duly qualified as a foreign corporation
or other legal entity and is in good standing in each juris­diction in which
such qualifi­cation is required by law, other than those jurisdictions as to
which the failure to be so qualified or in good standing could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.
 Each such Sub­sidiary has the corporate or other power and authority to own or
hold under lease the properties it pur­ports to own or hold under lease and to
transact the busi­ness it transacts and proposes to transact.




(d)  No Subsidiary is a party to, or otherwise subject to any legal restriction
or any agreement (other than this Agreement, the agreements listed on Schedule
5.4 and customary limitations imposed by corporate law statutes) restricting the
ability of such Subsidiary to pay dividends out of profits or make any other
similar distributions of profits to the Company or any of its Subsidiaries that
owns outstanding shares of capital stock or similar equity interests of such
Subsidiary.




5.5.

Financial Statements.




The Company has delivered to you copies of the financial state­ments of the
Company and its Sub­sidiaries listed on Schedule 5.5.  All of said financial
statements (including in each case the related schedules and notes) fairly
present in all material respects the consoli­dated financial position of the
Company and its Subsidiaries as of the respective dates specified in such
Schedule and the consolidated results of their operations and cash flows for the
respec­tive periods so specified and have been prepared in accor­dance with GAAP
consistently applied throughout the periods involved except as set forth in the
notes thereto (subject, in the case of any interim financial statements, to
normal year-end adjust­ments).




5.6.

Compliance with Laws, Other Instruments, etc.




The execution, delivery and performance by the Company of this Agreement and the
Notes will not (i) contra­vene, result in any breach of, or constitute a default
under, or result in the creation of any Lien in respect of any property of the
Company or any Subsidiary under, any indenture, mortgage, deed of trust, loan,
purchase or credit agreement, lease, corporate charter or by-laws, or any other
agreement or instrument to which the Company or any Subsidiary is bound or by
which the Company or any Sub­sidiary or any of their respective properties may
be bound or affected, (ii) conflict with or result in a breach of any of the
terms, conditions or provisions of any order, judg­ment, decree, or ruling of
any court, arbitrator or Govern­mental Authority applic­able to the Company or
any Subsidiary or (iii) violate any provision of any statute or other rule or
regulation of any Govern­mental Authority applicable to the Company or any
Subsid­iary.




5.7.

Governmental Authorizations, etc.




No consent, approval or authorization of, or registration, filing or declaration
with, any Governmental Authority is required in connection with the execution,
delivery or performance by the Company of this Agreement or the Notes.




5.8.

Litigation; Observance of Agreements, Statutes and Orders.




(a)  Except as disclosed in Schedule 5.8, there are no actions, suits or
proceedings pending or, to the knowl­edge of the Company, threatened against or
affecting the Company or any Subsidiary or any property of the Company or any
Subsidiary in any court or before any arbitrator of any kind or before or by any
Governmental Authority that, indi­vidual­ly or in the aggregate, could
reason­ably be expected to have a Mate­rial Adverse Effect.




(b)  Neither the Company nor any Subsidiary is in de­fault under any term of any
agreement or instrument to which it is a party or by which it is bound, or any
order, judg­ment, decree or ruling of any court, arbitrator or Govern­mental
Authority or is in viola­tion of any applicable law, ordinance, rule or
regulation of any Governmental Authority, which default or violation,
individu­ally or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.




5.9.

Taxes.




The Company and its Subsidiaries have filed all tax returns that are required to
have been filed in any jurisdiction, and have paid all taxes shown to be due and
payable on such returns and all other taxes and assess­ments levied upon them or
their properties, assets, income or franchises, to the extent such taxes and
assess­ments have become due and payable and before they have be­come
delinquent, except for any taxes and assessments (i) the amount of which is not
individually or in the aggre­gate Material or (ii) the amount, applicability or
valid­ity of which is currently being contested in good faith by ap­propriate
proceedings and with respect to which the Com­pany or a Subsidiary, as the case
may be, has established ade­quate reserves in accordance with GAAP.  The Company
knows of no basis for any other tax or assessment that could reasonably be
expected to have a Material Adverse Effect.  The charges, accruals and reserves
on the books of the Company and its Subsidiaries in respect of Federal, state or
other taxes for all fiscal periods are adequate.  The Federal income tax
liabilities of the Compa­ny and its Subsidiaries have been determined by the
Internal Revenue Service and paid for all fiscal years up to and including the
fiscal year ended December 31, 2002.




5.10.

Title to Property; Leases.




The Company and its Subsidiaries have good and sufficient title to their
respective properties that individually or in the aggregate are Material,
including all such properties reflected in the most recent audit­ed balance
sheet referred to in Section 5.5 or pur­ported to have been acquired by the
Company or any Subsid­iary after said date (except as sold or otherwise disposed
of in the ordinary course of business), in each case free and clear of Liens
prohibited by this Agreement.  All leases that the Company or any Subsidiary is
party to as lessee and that individually or in the aggregate are Material are
valid and subsisting and are in full force and effect in all material respects.




5.11.

Licenses, Permits, etc.




Except as disclosed in Schedule 5.11 the Company and its Subsidiaries own or
possess all licenses, permits, franchises, authorizations, patents, copyrights,
service marks, trademarks and trade names, or rights thereto, that individually
or in the aggregate are Material, with­out known conflict with the rights of
others, except for those conflicts that, individually or in the aggregate, would
not have a Material Adverse Effect.




5.12.

Compliance with ERISA.




(a)  The Company and each ERISA Affiliate have operated and administered each
Plan in compliance with all applicable laws except for such instances of
noncom­pliance as have not resulted in and could not reasonably be expected to
result in a Material Adverse Effect.  Neither the Company nor any ERISA
Affiliate has incurred any liability pursuant to Title I or IV of ERISA or the
penalty or excise tax pro­visions of the Code relating to employee benefit plans
(as defined in section 3 of ERISA), and no event, transaction or condition has
occurred or exists that could reasonably be expected to result in the incurrence
of any such liability by the Company or any ERISA Affili­ate, or in the
imposition of any Lien on any of the rights, properties or assets of the Company
or any ERISA Affiliate, in either case pursuant to Title I or IV of ERISA or to
such penalty or excise tax provisions or to sec­tion 401(a)(29) or 412 of the
Code, other than such liabili­ties or Liens as would not, in­dividually or in
the aggre­gate, be reasonably expected to have a Material Adverse Effect.




(b)  The Company and its ERISA Affiliates have not incurred withdrawal
liabilities (and are not sub­ject to contingent withdrawal liabilities) under
sec­tion 4201 or 4204 of ERISA in respect of Multi­employer Plans that
indi­vidually or in the aggre­gate are Material.




(c)  The execution and delivery of this Agree­ment and the issuance and sale of
the Notes hereunder will not involve any transaction that is subject to the
prohi­bitions of sec­tion 406(a) of ERISA or in connection with which a tax
could be imposed pursuant to sec­tion 4975(c)(1)(A)-(D) of the Code.  The
representation by the Company in the first sentence of this Section 5.12(c) is
made in reliance upon and subject to the accuracy of your representation in
Section 6.2 as to the sources of the funds used to pay the purchase price of the
Notes to be purchased by you.




5.13.

Private Offering by the Company.




Neither the Company nor anyone acting on its be­half has offered the Notes or
any similar securities for sale to, or solicited any offer to buy any of the
same from, or otherwise approached or negotiated in respect thereof with, any
person other than Institutional Investors which have been offered the Notes at a
private sale for investment.  Neither the Company nor anyone acting on its
behalf has taken, or will take, any action that would subject the issuance or
sale of the Notes to the registration requirements of Section 5 of the
Securities Act.




5.14.

Use of Proceeds; Margin Regulations.




The Company will apply the proceeds of the sale of the Notes to general
corporate purposes of the Company and First Albany Corporation, including,
without limitation, to repay outstanding intercompany Indebtedness.  Margin
stock does not consti­tute more than 25% of the value of the con­soli­dated
assets of the Company and its Subsidiaries.  As used in this Sec­tion, the terms
"margin stock" shall have the meanings assigned to them in said Regulation U.




5.15.

Existing Indebtedness.




Except as described therein, Schedule 5.15 sets forth a complete and correct
list of all outstanding Indebted­ness of the Company and its Subsidiaries as of
December 31, 2002, since which date there has been no Material change in the
amounts, interest rates, sinking funds, installment payments or maturities of
the Indebtedness of the Company or its Subsidiaries.  Neither the Company nor
any Subsidiary is in de­fault and no waiver of default is currently in effect,
in the payment of any principal or interest on any Indebtedness of the Company
or such Subsidiary and no event or condition exists with respect to any
Indebted­ness of the Company or any Sub­sidiary that would permit (or that with
notice or the lapse of time, or both, would per­mit) one or more Per­sons to
cause such Indebtedness to be­come due and payable before its stated maturity or
before its regular­ly scheduled dates of payment.




5.16.

Foreign Assets Control Regulations, etc.




Neither the sale of the Notes by the Company here­under nor its use of the
proceeds thereof will violate (i) the Trading with the Enemy Act, as amended,
(ii) any of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto or (iii) Executive Order No.
13,224, 66 Fed Reg 49,079 (2001), issued by the President of the United States
(Executive Order Blocking Property and Prohibiting Transactions with Persons Who
Commit, Threaten to Commit or Support Terrorism).




5.17.

Status under Certain Statutes.




Neither the Company nor any Subsidiary is subject to regulation under the
Investment Company Act of 1940, as amended, the Public Utility Holding Company
Act of 1935, as amended, the Interstate Commerce Act, as amended, or the Federal
Power Act, as amended.




6.

REPRESENTATIONS OF THE PURCHASERS.




6.1.

Purchase for Investment.




You represent that you are purchasing the Notes for your own account or for one
or more separate accounts maintained by you or for the account of one or more
pension or trust funds and not with a view to the distribution thereof,
pro­vided that the disposition of your or their property shall at all times be
within your or their control.  You understand that the Notes have not been
registered under the Securities Act and may be resold only if registered
pursuant to the provi­sions of the Securities Act or if an exemption from
regis­tra­tion is available, except under circumstances where neither such
registration nor such an exemption is re­quired by law, and that the Company is
not required to register the Notes.




6.2.

Source of Funds.




You represent that at least one of the following statements is an accurate
representation as to each source of funds (a "Source") to be used by you to pay
the purchase price of the Notes to be purchased by you hereunder:




(a)  the Source is an "insurance company general account" (as the term is
defined in PTE 95-60 (issued July 12, 1995)) in respect of which the reserves
and liabilities (as defined by the annual statement for life insurance companies
approved by the National Association of Insurance Commissioners (the "NAIC
Annual Statement")) for the general account contract(s) held by or on behalf of
any employee benefit plan together with the amount of the reserves and
liabilities for the general account contract(s) held by or on behalf of any
other employee benefit plans maintained by the same employer (or affiliate
thereof as defined in PTE 95-60) or by the same employee organization in the
general account do not exceed 10% of the total reserves and liabilities of the
general account (exclusive of separate account liabilities) plus surplus as set
forth in the NAIC Annual Statement filed with your state of domicile; or




(b)  the Source is a separate account that is maintained solely in connection
with your fixed contractual obligations under which the amounts payable, or
credited, to any employee benefit plan (or its related trust) that has any
interest in such separate account (or to any participant or beneficiary of such
plan (including any annuitant)) are not affected in any manner by the investment
performance of the separate account; or




(c)  the Source is either (i) an insurance company pooled separate account,
within the meaning of PTE 90-1 (issued January 29, 1990), or (ii) a bank
collective investment fund, within the meaning of the PTE 91-38 (issued July 12,
1991), and no employee benefit plan or group of plans maintained by the same
employer or employee organization beneficially owns more than 10% of all assets
allocated to such pooled separate account or collective investment fund; or




(d)  the Source con­stitutes as­sets of an "investment fund" (within the meaning
of Part V of the QPAM Exemption) managed by a "qualified profes­sional asset
manager" or "QPAM" (within the mean­ing of Part V of the QPAM Exemp­tion), no
employee benefit plan's assets that are includ­ed in such investment fund, when
com­bined with the assets of all other em­ployee bene­fit plans established or
maintained by the same em­ployer or by an affiliate (within the meaning of
Section V(c)(1) of the QPAM Exemption) of such employer or by the same em­ployee
organization and managed by such QPAM, exceed 20% of the total client assets
man­aged by such QPAM, the condi­tions of Part I(c) and (g) of the QPAM
Exemption are satisfied, neither the QPAM nor a person controlling or controlled
by the QPAM (applying the definition of "control" in Section V(e) of the QPAM
Exemption) owns a 5% or more interest in the Company and (i) the identity of
such QPAM and (ii) the names of all employee benefit plans whose assets are
included in such in­vestment fund have been disclosed to the Company in writing
pursuant to this paragraph (d); or




(e)  the Source constitutes assets of a "plan(s)" (within the meaning of Section
IV of PTE 96-23 (the "INHAM Exemption")) managed by an "in-house asset manager"
or "INHAM" (within the meaning of Part IV of the INHAM Exemption), the
conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a person controlling or controlled by the INHAM (applying
the definition of "control" in Section IV(h) of the INHAM Exemption) owns a 5%
or more interest in the Company and (i) the identity of such INHAM and (ii) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Company in writing pursuant to this paragraph (e); or




(g)  the Source does not include assets of any employee benefit plan, other than
a plan exempt from the coverage of ERISA.




As used in this Section 6.2, the terms "employee benefit plan" and "separate
account" shall have the respective meanings as­signed to such terms in Section 3
of ERISA.




6.3.

Good Faith Reliance.




You represent that, in making your determination to purchase the Notes, you:




(a)

have received and reviewed the Exchange Act Filings and have relied on the
financial and other information concerning the Company and its Subsidiaries set
forth therein; and

(b)

are relying upon the Consolidated Net Worth and the consolidated cash flows of
the Company and its Subsidiaries to support your investment, and in good faith,
you have not relied on the current value of any margin stock owned by the
Company or its Subsidiaries as direct or indirect security for your investment
in the Company.

7.

INFORMATION AS TO COMPANY.




7.1.

Financial and Business Information.




The Company shall deliver to each holder of Notes:




(a)

Quarterly Statements -- within 60 days after the end of each quar­terly fiscal
period in each fiscal year of the Company (other than the last quarterly fiscal
period of each such fiscal year), duplicate copies of,




(i)

a consolidated balance sheet of the Company and its Subsidiaries as at the end
of such quarter, and




(ii)

consolidated statements of income, changes in shareholders' equity and cash
flows of the Company and its Subsidiaries, for such quarter and (in the case of
the second and third quarters) for the portion of the fiscal year ending with
such quarter,




setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Finan­cial Officer as fairly present­ing, in all material
respects, the financial position of the companies being reported on and their
results of operations and cash flows, subject to changes resulting from year-end
ad­justments, provided that delivery within the time period specified above of
copies of the Com­pany's Quarterly Report on Form 10-Q prepared in com­pliance
with the require­ments therefor and filed with the Securities and Exchange
Commission shall be deemed to satisfy the requirements of this Section 7.1(a);




(b)

Annual Statements -- within 105 days after the end of each fiscal year of the
Company, duplicate copies of,




(i)

a consolidated balance sheet of the Company and its Subsidiaries, as at the end
of such year, and




(ii)

consolidated statements of income, changes in shareholders' equity and cash
flows of the Company and its Subsidiaries, for such year,




setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accom­panied by an opinion thereon of independent certi­fied public accountants
of recog­nized na­tional standing, which opinion shall state that such financial
state­ments present fairly, in all mate­rial respects, the financial position of
the com­panies being reported upon and their results of operations and cash
flows and have been pre­pared in conformity with GAAP, and that the examination
of such accountants in connection with such finan­cial statements has been made
in accordance with generally accepted auditing standards, and that such audit
provides a reasonable basis for such opinion in the circumstances, provided that
the delivery within the time period spec­ified above of the Company's Annual
Report on Form 10-K for such fiscal year (together with the Com­pany's annu­al
report to shareholders, if any, prepared pur­suant to Rule 14a-3 under the
Exchange Act) prepared in accor­dance with the require­ments therefor and filed
with the Securities and Exchange Commis­sion shall be deemed to satisfy the
requirements of this Section 7.1(b);




(c)

SEC and Other Reports -- promptly upon their be­coming available, one copy of
(i) each financial state­ment, report, notice or proxy statement sent by the
Company or any Subsidiary to public securities holders generally, and (ii) each
regular or periodic report, each registration state­ment (without exhib­its
except as expressly requested by such holder), and each prospectus and all
amendments thereto filed by the Company or any Subsid­iary with the Securities
and Exchange Commission;




(d)

Notice of Default or Event of Default -- promptly, and in any event within ten
days after a Responsible Officer becoming aware of the exis­tence of any Default
or Event of Default or that any Person has given any notice or taken any action
with respect to a claimed default hereunder or that any Person has given any
notice or taken any action with respect to a claimed default of the type
referred to in Section 11(f), a written notice specifying the nature and period
of existence thereof and what action the Company is taking or pro­poses to take
with respect thereto;




(e)

ERISA Matters -- promptly, and in any event with­in ten days after a Responsible
Officer becom­ing aware of any of the follow­ing, a writ­ten notice setting
forth the nature thereof and the action, if any, that the Company or an ERISA
Affiliate pro­poses to take with re­spect thereto:




(i)

with respect to any Plan, any reportable event, as defined in section 4043(c) of
ERISA and the regulations thereunder, for which notice thereof has not been
waived pursuant to such regulations as in effect on the date hereof; or




(ii)

the taking by the PBGC of steps to in­stitute, or the threatening by the PBGC of
the institution of, proceedings under sec­tion 4042 of ERISA for the
termi­nation of, or the ap­pointment of a trustee to adminis­ter, any Plan, or
the re­ceipt by the Company or any ERISA Affiliate of a notice from a
Multi­employer Plan that such action has been taken by the PBGC with re­spect to
such Multi­employer Plan; or




(iii)

any event, transaction or condi­tion that could result in the incur­rence of any
liability by the Company or any ERISA Affili­ate pursuant to Title I or IV of
ERISA or the penalty or excise tax pro­visions of the Code re­lating to employee
benefit plans, or in the impo­sition of any Lien on any of the rights,
proper­ties or assets of the Company or any ERISA Affil­iate pursuant to Title I
or IV of ERISA or such penalty or excise tax provisions, if such liabili­ty or
Lien, taken together with any other such liabilities or Liens then existing,
could reasonably be expected to have a Mate­rial Adverse Effect;




(f)  Notices from Governmental Authority -- promptly, and in any event within 30
days of receipt thereof, copies of any notice to the Company or any Subsidiary
from any Federal or state Governmental Authority relating to any order, ruling,
statute or other law or regulation that could reasonably be expected to have a
Material Adverse Effect; and




(g)  Requested Information -- with reasonable prompt­ness, such other data and
information relating to the business, operations, affairs, financial condition,
assets or properties of the Company or any of its Subsidiaries or relating to
the ability of the Company to perform its obligations hereunder and under the
Notes as from time to time may be reasonably requested by any such holder of
Notes.




7.2.

Officer's Certificate.




Each set of financial statements delivered to a holder of Notes pursuant to
Section 7.1(a) or Section 7.1(b) hereof shall be accompanied by a certificate of
a Senior Financial Officer setting forth:




(a)

Covenant Compliance -- the information (in­cluding detailed calculations)
required in order to establish whether the Company was in compliance with the
requirements of Section 10 here­of, in­clusive, during the quarterly or annual
period covered by the statements then being furnished (includ­ing with respect
to each such Section, where applica­ble, the calculations of the maximum or
minimum amount, ratio or percentage, as the case may be, permissi­ble under the
terms of such Sections, and the calcu­lation of the amount, ratio or percentage
then in existence); and




(b)

Event of Default -- a statement that such officer has reviewed the relevant
terms hereof and has made, or caused to be made, under his or her supervi­sion,
a review of the transactions and conditions of the Company and its Sub­sidiaries
from the beginning of the quarterly or annual period covered by the state­ments
then being furnished to the date of the certifi­cate and that such review shall
not have disclosed the existence during such period of any condition or event
that consti­tutes a Default or an Event of Default or, if any such condition or
event existed or exists (in­cluding, without limitation, any such event or
condi­tion resulting from the failure of the Company or any Subsidiary to comply
with any Environmental Law), spec­ifying the nature and period of existence
thereof and what action the Company shall have taken or proposes to take with
re­spect thereto.




8.

PREPAYMENT OF THE NOTES.




8.1.

Required Prepayments; Maturity.




As provided therein, the entire unpaid principal amount of the Notes shall be
due and payable on June 30, 2010 (the "Final Maturity Date").  On each Principal
Payment Date, the Company will prepay $2,000,000 principal amount of the Notes
at par and without payment of the Make-Whole Amount or any premium, provided
that upon any partial prepayment of the Notes pursuant to Section 8.2 the
principal amount of each required prepayment of the Notes becoming due under
this Sec­tion 8.1 on and after the date of such prepayment shall be reduced in
the same proportion as the aggregate unpaid principal amount of the Notes is
reduced as a result of such prepayment.




8.2.

Optional Prepayments with Make-Whole Amount.




The Company may, at its option, upon notice as provided below, prepay at any
time all, or from time to time any part of, the Notes at 100% of the princi­pal
amount so pre­paid, plus the Make-Whole Amount determined for the prepayment
date with respect to such principal amount.  The Company will give each holder
of Notes written notice of each optional prepayment under this Sec­tion 8.2 not
less than 30 days and not more than 60 days prior to the date fixed for such
prepayment.  Each such notice shall specify such date, the aggregate princi­pal
amount of the Notes to be prepaid on such date, the princi­pal amount of each
Note held by such holder to be prepaid (determined in accordance with Section
8.3), and the inter­est to be paid on the prepayment date with respect to such
principal amount being prepaid, and shall be accompanied by a certifi­cate of a
Senior Financial Officer as to the esti­mated Make-Whole Amount due in
connection with such prepay­ment (calculated as if the date of such notice were
the date of the prepayment), setting forth the details of such compu­tation.
 Two Business Days prior to such prepay­ment, the Company shall deliver to each
Holder of Notes a certificate of a Senior Financial Officer specifying the
calculation of such Make-Whole Amount as of the specified prepayment date.




8.3.

Allocation of Partial Prepayments.




In the case of each partial prepayment of the Notes, the princi­pal amount of
the Notes to be prepaid shall be allocated among all of the Notes at the time
outstand­ing in proportion, as nearly as practicable, to the respec­tive unpaid
principal amounts there­of not thereto­fore called for prepayment.




8.4.

Maturity; Surrender, etc.




In the case of each prepayment of Notes pursuant to this Section 8, the
princi­pal amount of each Note to be prepaid shall mature and become due and
payable on the date fixed for such prepayment, to­gether with interest on such
principal amount accrued to such date and the applicable Make-Whole Amount, if
any.  From and after such date, unless the Company shall fail to pay such
principal amount when so due and payable, together with the interest and
Make-Whole Amount, if any, as aforesaid, interest on such principal amount shall
cease to accrue.  Any Note paid or prepaid in full shall be surrendered to the
Com­pany and cancelled and shall not be reissued, and no Note shall be issued in
lieu of any prepaid principal amount of any Note.




8.5.

Purchase of Notes.




The Company will not and will not permit any Af­filiate to purchase, redeem,
prepay or otherwise acquire, directly or indirectly, any of the outstanding
Notes except upon the payment or prepayment of the Notes in accor­dance with the
terms of this Agreement and the Notes.  The Company will promptly can­cel all
Notes acquired by it or any Affiliate pur­suant to any payment, prepayment or
purchase of Notes pur­suant to any provision of this Agreement and no Notes may
be issued in substitution or exchange for any such Notes.




8.6.

Make-Whole Amount.




The term "Make-Whole Amount" means, with respect to any Note, an amount equal to
the excess, if any, of the Dis­counted Value of the Remaining Sched­uled
Payments with respect to the Called Principal of such Note over the amount of
such Called Principal, provided that the Make-Whole Amount may in no event be
less than zero.  For the purposes of determining the Make-Whole Amount, the
following terms have the follow­ing meanings:




"Called Principal"

means, with respect to any Note, the principal of such Note that is to be
prepaid pursu­ant to Section 8.2 or has become or is declared to be immedi­ately
due and payable pursuant to Sec­tion 12.1, as the context requires.






"Discounted Value"

means, with respect to the Called Principal of any Note, the amount obtained by
discount­ing all Remaining Scheduled Payments with re­spect to such Called
Principal from their respective scheduled due dates to the Settlement Date with
respect to such Called Principal, in accordance with accepted financial practice
and at a discount factor (applied on the same periodic basis as that on which
interest on the Notes is payable) equal to the Reinvest­ment Yield with re­spect
to such Called Principal.






"Reinvestment Yield"

means, with respect to the Called Principal of any Note, 2% over the yield to
maturity implied by (i) the yields reported, as of 10:00 A.M. (New York City
time) on the second Business Day preced­ing the Settlement Date with respect to
such Called Principal, on the display designated as "Page PX1" on Bloomberg
Financial Markets (or such other display as may replace Page PX1 on Bloomberg
Financial Markets) for ac­tively traded U.S. Treasury securities having a
matu­rity equal to the Remaining Average Life of such Called Princi­pal as of
such Settlement Date, or (ii) if such yields are not reported as of such time or
the yields reported as of such time are not ascertain­able, the Treasury
Constant Maturity Series Yields reported, for the latest day for which such
yields have been so reported as of the second Business Day preced­ing the
Settlement Date with respect to such Called Principal, in Federal Reserve
Statistical Release H.15 (519) (or any comparable successor publication) for
actively traded U.S. Treasury securities having a con­stant matu­rity equal to
the Remaining Average Life of such Called Principal as of such Settlement Date.
 Such implied yield will be determined, if necessary, by (a) con­vert­ing U.S.
Treasury bill quotations to bond-equiva­lent yields in accordance with accepted
financial prac­tice and (b) interpolating linearly between (1) the actively
traded U.S. Treasury security with the maturity closest to and greater than the
Remaining Average Life and (2) the actively traded U.S. Treasury security with
the maturity closest to and less than the Remaining Average Life.






"Remaining Average Life"

means, with respect to any Called Principal, the number of years (cal­culated to
the nearest one-twelfth year) obtained by divid­ing (i) such Called Principal
into (ii) the sum of the products obtained by multiplying (a) the principal
component of each Remaining Scheduled Payment with respect to such Called
Principal by (b) the number of years (calcu­lated to the nearest one-twelfth
year) that will elapse between the Settlement Date with respect to such Called
Principal and the scheduled due date of such Remaining Scheduled Payment.






"Remaining Scheduled Payments"

means, with re­spect to the Called Principal of any Note, all pay­ments of such
Called Principal and interest thereon that would be due after the Settlement
Date with re­spect to such Called Principal if no pay­ment of such Called
Principal were made prior to its scheduled due date, provided that if such
Settlement Date is not a date on which interest payments are due to be made
under the terms of the Notes, then the amount of the next suc­ceeding sche­duled
interest payment will be reduced by the amount of interest accrued to such
Set­tlement Date and required to be paid on such Settlement Date pur­suant to
Sec­tion 8.2 or 12.1.






"Settlement Date"

means, with respect to the Called Principal of any Note, the date on which such
Called Principal is to be prepaid pursuant to Sec­tion 8.2 or has become or is
declared to be immediately due and payable pursu­ant to Section 12.1, as the
con­text re­quires.






9.

AFFIRMATIVE COVENANTS.




The Company covenants that so long as any of the Notes are outstanding:




9.1.

Compliance with Law.




The Company will and will cause each of its Sub­sidiaries to comply with all
laws, ordinances or govern­mental rules or regulations to which each of them is
sub­ject and will obtain and maintain in effect all licenses, certifi­cates,
permits, franchises and other governmen­tal authoriza­tions necessary to the
ownership of their re­spective proper­ties or to the conduct of their respective
businesses, in each case to the extent necessary to ensure that non-compli­ance
with such laws, ordinances or governmental rules or regulations or failures to
obtain or maintain in effect such licenses, certificates, permits, franchises
and other governmental authorizations could not, individually or in the
aggregate, reasonably be expected to have a Ma­terial Adverse Effect.




9.2.

Insurance.




The Company will and will cause each of its Sub­sidiaries to maintain, with
financially sound and reputable insurers, insurance with respect to their
respective proper­ties and business­es against such casualties and
contingen­cies, in such amounts as is customary in the case of enti­ties of
established reputations engaged in the same or a similar business and simi­larly
situated.




9.3.

Maintenance of Properties.




The Company will and will cause each of its Sub­sidiaries to maintain and keep,
or cause to be maintained and kept, their respective properties in good repair
and work­ing order (other than ordinary wear and tear), except for any
non-maintenance of properties that the Company has concluded would not
reasonably be expected to have a Material Ad­verse Ef­fect.




9.4.

Payment of Taxes and Claims.




The Company will and will cause each of its Sub­sidiaries to file all tax
returns required to be filed in any jurisdiction and to pay and discharge all
taxes shown to be due and payable on such returns and all other taxes,
assess­ments, governmental charges, or levies imposed on them or any of their
properties, assets, income or franchises, to the extent such taxes and
assessments have be­come due and payable and before they have become
delin­quent, and all claims for which sums have become due and payable that have
or might become a Lien on properties or assets of the Company or any Subsidiary,
provided that neither the Company nor any Subsidiary need pay any such tax or
assessment or claims if (i) the amount, applica­bility or validity thereof is
con­tested by the Com­pany or such Subsidiary on a timely basis in good faith
and in ap­pro­pri­ate proceedings, and the Com­pany or a Subsidiary has
estab­lished adequate reserves therefor in accor­dance with GAAP on the books of
the Company or such Subsidiary or (ii) the nonpay­ment of all such taxes,
assessments and claims in the aggregate could not rea­sonably be expected to
have a Material Adverse Effect.




9.5.

Corporate Existence, etc.




The Company will at all times preserve and keep in full force and effect its
corporate existence, and the Company will at all times preserve and keep in full
force and effect the corpo­rate existence of each of its Subsid­iaries (unless
merged into the Company or a Sub­sidiary) and all rights and fran­chises of the
Com­pany and its Subsidiaries unless, in the good faith judg­ment of the
Company, the termination of or failure to preserve and keep in full force and
effect the corporate existence of any Subsidiary or any such right or franchise
could not, individually or in the aggregate, have a Material Adverse Effect.




10.

NEGATIVE COVENANTS.




The Company covenants that so long as any of the Notes are out­standing:




10.1.

Incurrence of Debt by Company.  

The Company will not directly or indirectly, create, incur, assume, guarantee,
or otherwise become directly or indirectly liable with respect to, any Debt
other than Permitted Company Debt, unless, (a) such Debt is unsecured and is
pari passu with, or subordinated in right of payment to, the Indebtedness
hereunder and under the Notes and (b) on the date the Company becomes liable
with respect to any such Debt,




(i)

the Adjusted Cash Flow Coverage Ratio, as calculated on a pro forma basis in
accordance with Article 11 of Regulation S-X promulgated pursuant to the
Securities Act ("Pro Forma Basis") after giving effect thereto, to the use of
proceeds thereof and to the concurrent retirement of any other Debt as of the
last day of the fiscal quarter of the Company most recently ended, is not less
than 3.0 to 1, and




(i)

immediately after giving effect thereto and the concurrent retirement of any
other Debt, Consolidated Debt does not exceed 45% of Consolidated Total
Capitalization.




i.1.

Incurrence of Debt by First Albany Corporation.

The Company will not permit First Albany Corporation, directly or indirectly, to
create, incur, assume, guarantee, or otherwise become directly or indirectly
liable with respect to, any Debt other than Permitted First Albany Corporation
Debt, unless, (a) such Debt is unsecured and (b) on the date First Albany
Corporation becomes liable with respect to any such Debt, the Adjusted Cash Flow
Coverage Ratio as calculated on a Pro Forma Basis after giving effect thereto,
to the use of proceeds thereof and to the concurrent retirement of any other
Debt as of the last day of the fiscal quarter of the Company most recently
ended, is not less than 3.0 to 1.




i.2.

Liens.

The Company will not, and will not permit any of its Subsidiaries to, directly
or indirectly create, incur, assume or permit to exist (upon the happening of a
contingency or otherwise) any Lien on or with respect to any property or asset
of the Company or any such Subsidiary, whether now owned or held or hereafter
acquired, or any income or profits therefrom, or assign or otherwise convey any
right to receive income or profits, except:




(a)

Liens existing on the date of this Agreement and described in Schedule 5.15
hereto;




(b)

Liens required to be created under the Short Term Secured Credit Facilities;




(c)

Liens securing Permitted Company Debt or Permitted First Albany Corporation
Debt; provided that in the case of Debt referred to in clause (c) of the
definition of Permitted Company Debt:




(i)

any such Lien shall extend solely to the item or items of such property (or
improvement thereon) so acquired or constructed and, if required by the terms of
the instrument originally creating such Lien, other property (or improvement
thereon) which is an improvement to or is acquired for specific use in
connection with such acquired or constructed property (or improvement thereon)
or which is real property being improved by such ac­quired or constructed
property (or improvement thereon),




(ii)

the principal amount of the Debt secured by any such Lien shall at no time
exceed an amount equal to the cost to the Company or such Subsidiary of the
property (or improvement thereon) so acquired or constructed, and




(iii)

any such Lien shall be created contemporaneously with, or within 270 days after,
the acquisition or construction of such property;




(d)

Liens for taxes, assessments or other governmental charges which are not yet due
and payable or the payment of which is not at the time required by Section 9.4;




(e)

statutory Liens of landlords and Liens of carriers, warehousemen, mechanics,
materialmen and other similar Liens, in each case, incurred in the ordinary
course of business for sums that are not overdue for more than 30 days;




(f)

Liens (other than any Lien imposed by ERISA) incurred or deposits made in the
ordinary course of business (i) in connection with workers' compensation,
unemployment insurance and other types of social security or retirement
benefits, or (ii) to secure (or to obtain letters of credit that secure) the
performance of tenders, statutory obligations, surety bonds, appeal bonds, bids,
leases (other than Capital Leases), performance bonds, purchase, construction or
sales contracts and other similar obligations, in each case not incurred or made
in connection with the borrowing of money, the obtaining of advances or credit
or the payment of the deferred purchase price of property;




(g)

any attachment or judgment Lien, unless the judgment it secures shall not,
within 60 days after the entry thereof, have been discharged or execution
thereof stayed pending appeal, or shall not have been discharged within 60 days
after the expiration of any such stay;




(h)

leases or subleases granted to others, easements, rights-of-way, restrictions
and other similar charges or encumbrances, in each case incidental to, and not
interfering with, the ordinary conduct of the business of the Company or any of
its Subsidiaries, provided that such Liens do not, in the aggregate, materially
detract from the value of such property;




(i)

Liens on property or assets of the Company or any of its Subsidiaries securing
Debt owing to the Company or to another Subsidiary;




(j)

any Lien existing on property of a Person immediately prior to its being
consolidated with or merged into the Company or a Subsidiary or its becoming a
Subsidiary, or any Lien existing on any property acquired by the Company or any
Subsidiary at the time such property is so acquired (whether or not the Debt
secured thereby shall have been assumed), provided that (i) no such Lien shall
have been created or assumed in contemplation of such consolidation or merger or
such Person's becoming a Sub­sidiary or such acquisition of property, and
(ii) each such Lien shall extend solely to the item or items of property so
acquired and, if required by the terms of the instrument originally creating
such Lien, other property which is an improvement to or is acquired for specific
use in connection with such acquired property; and




(k)

any Lien renewing, extending or refunding any Lien permitted above, provided
that (i) the principal amount of Debt secured by such Lien immediately prior to
such extension, renewal or refunding is not increased or the maturity thereof
reduced, (ii) such Lien is not extended to any other property, and
(iii) immediately after such extension, renewal or refunding no Default or Event
of Default would exist;




provided that, notwithstanding the foregoing, the Company shall not directly or
indirectly create, incur, assume or permit to exist (upon the happening of a
contingency or otherwise) any Lien on any shares of capital stock of First
Albany Corporation or any of its other Subsidiaries.




i.3.

Limitations on Use of Proceeds from Sales of Material Assets.




The Company shall not, and shall not permit any of its Subsidiaries to use the
net cash proceeds from any sale, transfer, conveyance, assignment, exchange,
lease, sublease, cancellation or termination of any lease or sublease,
sale/leaseback, mortgage or other disposition ("Dispositions") of any asset
which is Material (excluding any such Disposition made by the Company or any of
its Subsidiaries in the ordinary course of business) for any purpose other than
(a) to fund the working capital requirements and pay or prepay any Indebtedness
of the Company and First Albany Corporation, (b) to replace an asset that was
the subject of such Disposition or (c) in the case of a Disposition of a
financial investment, to fund capital commitments existing on the date hereof in
respect of the Company's venture capital business and listed in Schedule 10.4
attached hereto.




i.4.

Consolidated Net Worth.




The Company will not, at any time, permit Consolidated Net Worth to be less than
$50,000,000.




i.5.

FAC Adjusted Cash Flow Coverage Ratio.




The Company will not permit the FAC Adjusted Cash Flow Coverage Ratio, as of the
last day of any fiscal quarter of the Company, to be less than 1.2 to 1.

i.6.

Restricted Payments.

The Company will not, and will not permit any of its Subsidiaries to, declare or
make, or incur any liability to declare or make, any Restricted Payments except:




(a)

any Subsidiary may make Restricted Payments to the Company;




(b)

the Company and any Subsidiary may make any Restricted Payment solely for the
purpose of prepaying Indebtedness permitted under Sections 10.1 and 10.2;




(c)

the Company may declare and pay dividends with respect to its common stock;




(d)

the Company may repurchase, redeem or acquire its common stock; and




the Company may make any other Restricted Payments so long as the making of such
Restricted Payment would not result in a breach of any covenant of the Company
contained in Section 9 or 10.

i.7.

Transactions with Affiliates.

The Company will not and will not permit any Sub­sidiary to enter into directly
or indirectly any transaction or group of related transactions (in­cluding
without limitation the pur­chase, lease, sale or exchange of properties of any
kind or the rendering of any service) with any Affiliate (other than the Company
or another Sub­sid­iary), except upon fair and rea­sonable terms no less
favorable to the Company or such Subs­idiary than would be obtainable in a
comparable arm's-length transaction with a Person not an Affiliate.




2.

EVENTS OF DEFAULT.




An "Event of Default" shall exist if any of the following conditions or events
shall occur and be continu­ing:




(a)  the Company defaults in the payment of any principal or Make-Whole Amount,
if any, on any Note when the same becomes due and payable, whether at maturity
or at a date fixed for prepayment or by declaration or other­wise; or




(b)  the Company defaults in the payment of any interest on any Note for more
than five Business Days after the same becomes due and payable; or




(c)  the Company defaults in the perfor­mance of or compliance with any term
contained in Section 7.1(d) or Sections 10.1 through 10.8, inclusive, and such
default continues for a period of 15 consecutive calendar days; or




(d)  the Company defaults in the perfor­mance of or compliance with any term
contained herein (other than those referred to in para­graphs (a), (b) and (c)
of this Section 11) and such default is not reme­died with­in 30 days after the
earlier of (i) a Responsible Offi­cer obtaining actual knowl­edge of such
default and (ii) the Company receiving written notice of such de­fault from any
holder of a Note (any such written no­tice to be identi­fied as a "notice of
default" and to refer specifically to this paragraph (d) of Sec­tion 11); or




(e)  any representation or warranty made in writ­ing by or on behalf of the
Company or by any officer of the Company in this Agreement or in any writing
fur­nished in con­nec­tion with the transactions contemplated hereby proves to
have been false or incor­rect in any material respect on the date as of which
made; or




(f)  (i) the Company or any Subs­idiary is in de­fault (as prin­cipal or as
guaran­tor or other sure­ty) in the payment of any princi­pal of or premium or
make-whole amount or interest on any Indebtedness that is out­standing in an
aggregate principal amount of at least $1,000,000 beyond any period of grace
provided with respect thereto, or (ii) the Company or any Subsidiary is in
default in the per­formance of or com­pliance with any term of any evidence of
any Indebtedness in an aggre­gate outstand­ing prin­cipal amount of at least
$1,000,000 or of any mortgage, inden­ture or other agreement relat­ing thereto
or any other condition exists, and as a consequence of such default or
condi­tion such Indebtedness has become, or has been declared, due and payable
before its stated maturity or before its regularly scheduled dates of payment,
or (iii) as a consequence of the occurrence or continuation of any event or
condition (other than the passage of time or the right of the holder of
Indebtedness to convert such Indebtedness into equity interests), (x) the
Company or any Subsidiary has become obli­gated to purchase or repay
Indebtedness before its regular maturity or before its regularly scheduled dates
of payment in an aggregate out­standing princi­pal amount of at least
$1,000,000; or




(g)  the Company or any Subsid­iary (i) is generally not paying, or admits in
writing its inability to pay, its debts as they become due, (ii) files, or
consents by answer or other­wise to the filing against it of, a petition for
relief or reorganization or arrangement or any other petition in bankruptcy, for
liquidation or to take advantage of any bankruptcy, insolvency, reorganization,
moratorium or other similar law of any jurisdic­tion, (iii) makes an assignment
for the bene­fit of its credi­tors, (iv) consents to the ap­pointment of a
custodian, receiver, trustee or other officer with similar powers with respect
to it or with re­spect to any substantial part of its property, (v) is
adjudi­cated as insolvent or to be liquidated, or (vi) takes corporate action
for the purpose of any of the foregoing; or




(h)  a court or governmental authority of com­pe­tent jurisdiction enters an
order appoint­ing, without consent by the Company or any of its Sub­sidia­ries,
a custodian, receiver, trustee or other officer with similar powers with respect
to it or with re­spect to any substantial part of its pro­perty, or
constitut­ing an order for relief or approv­ing a pe­ti­tion for relief or
reorganization or any other petition in bank­ruptcy or for liquida­tion or to
take advantage of any bankruptcy or insol­vency law of any jurisdic­tion, or
ordering the dis­solution, wind­ing-up or liqui­dation of the Company or any of
its Sub­sidi­aries, or any such petition shall be filed against the Com­pany or
any of its Subsidiaries and such peti­tion shall not be dis­missed within 60
days; or




(i)  a final judgment or judgments for the payment of money aggregating in
excess of $1,000,000 are rendered against one or more of the Company and its
Subsidiaries and which judgments are not, within 60 days after entry there­of,
bonded, dis­charged or stayed pending ap­peal, or are not dis­charged within 60
days after the expiration of such stay; or




(j)  if (i) any Plan shall fail to satisfy the mini­mum funding standards of
ERISA or the Code for any plan year or part thereof or a waiver of such
standards or extension of any amortization period is sought or granted under
sec­­tion 412 of the Code, (ii) a notice of intent to terminate any Plan shall
have been or is reason­ably expected to be filed with the PBGC or the PBGC shall
have instituted pro­ceedings under ERISA section 4042 to terminate or appoint a
trustee to ad­minister any Plan or the PBGC shall have notified the Company or
any ERISA Affiliate that a Plan may become a subject of any such proceedings,
(iii) the aggregate "amount of unfunded benefit liabil­ities" (within the
meaning of section 4001(a)(18) of ERISA) under all Plans, determined in
accordance with Title IV of ERISA, shall exceed $1,000,000, (iv) the Company or
any ERISA Affiliate shall have incurred or is reasonably expected to incur any
liabil­i­ty pursuant to Title I or IV of ERISA or the penalty or excise tax
provisions of the Code relating to employee benefit plans, (v) the Company or
any ERISA Affiliate withdraws from any Multiemployer Plan, or (vi) the Company
or any Subsidiary establishes or amends any employee welfare benefit plan that
provides post-employment welfare benefits in a manner that would increase the
liability of the Company or any Subsidiary thereunder; and any such event or
events described in clauses (i) through (vi) above, either individually or
together with any other such event or events, could reasonably be expected to
have a Material Adverse Effect; or




(k)  First Albany Corporation shall fail to be a Wholly-Owned Subsidiary.




As used in Section 11(j), the terms "employee benefit plan" and "employee
welfare benefit plan" shall have the respective meanings as­signed to such terms
in Section 3 of ERISA.




3.

REMEDIES ON DEFAULT, ETC.




3.1.

Acceleration.




(a)  If an Event of Default with respect to the Company de­scribed in para­graph
(g) or (h) of Sec­tion 11 (other than an Event of De­fault described in clause
(i) of para­graph (g) or described in clause (vi) of para­graph (g) by virtue of
the fact that such clause encompasses clause (i) of para­graph (g)) has
occurred, all the Notes then out­standing shall auto­matically become
immediately due and payable.




(b)  If any other Event of Default has occurred and is continuing, the Required
Holders may at any time at their op­tion, by notice or notices to the Company,
declare all the Notes then out­standing to be immediately due and payable.




(c)  If any Event of De­fault described in para­graph (a) or (b) of Section 11
has occurred and is continu­ing, any holder or holders of Notes at the time
out­standing affected by such Event of Default may at any time, at its or their
op­tion, by notice or notices to the Company, declare all the Notes held by it
or them to be immediately due and pay­able.




Upon any Notes becoming due and payable under this Sec­tion 12.1, whether
automa­tically or by declaration, such Notes will forthwith mature and the
entire unpaid principal amount of such Notes, plus (x) all accrued and unpaid
inter­est there­on and (y) the Make-Whole Amount determined in respect of such
principal amount (to the full extent permit­ted by applica­ble law), shall all
be immediate­ly due and payable, in each and every case with­out pre­sent­ment,
demand, protest or further notice, all of which are hereby waived.  The Company
acknowledges, and the parties hereto agree, that each holder of a Note has the
right to maintain its invest­ment in the Notes free from repay­ment by the
Com­pany (except as herein specifically provided for) and that the provision for
payment of a Make-Whole Amount by the Company in the event that the Notes are
prepaid or are accelerated as a result of an Event of De­fault, is intended to
provide com­pensation for the depriva­tion of such right under such
cir­cumstances.




3.2.

Other Remedies.




If any Default or Event of Default has occurred and is continuing, and
irre­spective of whether any Notes have become or have been declared
imme­diately due and pay­able under Section 12.1, the holder of any Note at the
time outstanding may proceed to protect and enforce the rights of such holder by
an action at law, suit in equity or other appropriate proceeding, whether for
the specific performance of any agreement contained herein or in any Note, or
for an injunction against a violation of any of the terms hereof or thereof, or
in aid of the exercise of any power granted hereby or thereby or by law or
otherwise.




3.3.

Rescission.




At any time after any Notes have been declared due and payable pursuant to
paragraph (b) or (c) of Section 12.1, the Required Holders by written no­tice to
the Com­pany, may re­scind and annul any such dec­laration and its
con­se­quences if (a) the Company has paid all overdue inter­est on the Notes,
all prin­cipal of and Make-Whole Amount, if any, on any Notes that are due and
payable and are unpaid other than by reason of such declara­tion, and all
inter­est on such overdue principal and Make-Whole Amount, if any, and (to the
extent per­mitted by applic­able law) any overdue interest in respect of the
Notes, at the Default Rate, (b) all Events of Default and Defaults, other than
non-pay­ment of amounts that have become due solely by reason of such
declara­tion, have been cured or have been waived pur­suant to Sec­tion 17, and
(c) no judg­ment or de­cree has been entered for the payment of any monies due
pursuant hereto or to the Notes.  No re­scission and annul­ment under this
Section 12.3 will extend to or affect any subsequent Event of Default or Default
or impair any right conse­quent thereon.




3.4.

No Waivers or Election of Remedies, Expenses, etc.




No course of dealing and no delay on the part of any holder of any Note in
exercising any right, power or remedy shall operate as a waiver thereof or
otherwise prej­udice such holder's rights, powers or remedies.  No right, power
or remedy con­ferred by this Agreement or by any Note upon any holder thereof
shall be exclusive of any other right, power or remedy referred to herein or
therein or now or hereafter available at law, in equity, by statute or
otherwise.  Without limiting the obligations of the Company under Section 15,
the Company will pay to the holder of each Note on demand such further amount as
shall be sufficient to cover all costs and ex­penses of such holder incurred in
any enforcement or collection under this Section 12, including, without
limitation, reasonable attorneys' fees, expenses and disbursements.




4.

REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES.




4.1.

Registration of Notes.




The Company shall keep at its principal executive office a register for the
registration and registration of transfers of Notes.  The name and address of
each holder of one or more Notes, each transfer thereof and the name and address
of each transferee of one or more Notes shall be registered in such register.
 Prior to due presentment for registration of transfer, the Person in whose name
any Note shall be registered shall be deemed and treated as the owner and holder
thereof for all purposes hereof, and the Company shall not be affected by any
notice or knowl­edge to the contrary.




4.2.

Transfer and Exchange of Notes.




Upon surrender of any Note at the principal executive office of the Company for
registration of transfer or exchange (and in the case of a surrender for
registration of transfer, duly endorsed or accompanied by a written instrument
of transfer duly executed by the registered holder of such Note or his attor­ney
duly autho­rized in writing and accompa­nied by the ad­dress for notices of each
transferee of such Note or part thereof), the Company shall execute and deliver,
at the Company's expense (except as provided below), one or more new Notes (as
requested by the holder thereof) in exchange therefor, in authorized
denominations reflecting the original aggregate principal amount of the Note so
transferred or exchanged, but shall represent only the current outstanding
principal amount of the Note so transferred or exchanged.  Each such new Note
shall be payable to such Person as such holder may request and shall be
substantially in the form of Exhibit 1.  Each such new Note shall be dated and
bear interest from the date to which interest shall have been paid on the
surren­dered Note or dated the date of the surrendered Note if no interest shall
have been paid there­on.  The Company may require payment of a sum sufficient to
cover any stamp tax or governmental charge imposed in re­spect of any such
trans­fer of Notes.  Notes shall not be transferred in denominations of less
than $1,000,000, provided that if necessary to enable the registration of
transfer by a holder of its entire holding of Notes, one Note may be in a
denomination of less than $1,000,000.  Any transferee, by its acceptance of a
Note registered in its name (or the name of its nominee), shall be deemed to
have made the representation set forth in Section 6.2.




4.3.

Replacement of Notes.




Upon receipt by the Company of evidence reasonably satisfactory to it of the
ownership of and the loss, theft, destruction or mutilation of any Note, and




(a)

in the case of loss, theft or destruction, of indemnity reasonably satisfac­tory
to it (provided that if the holder of such Note is, or is a nominee for, an
original Purchaser or another holder of a Note with a minimum net worth of at
least $10,000,000 in excess of the outstanding principal amount of such Note,
such Person's own unsecured agreement of indemnity shall be deemed to be
satis­factory), or




(b)

in the case of mutilation, upon surrender and cancellation thereof,




the Company at its own expense shall execute and deliver, in lieu thereof, a new
Note, dated and bearing interest from the date to which interest shall have been
paid on such lost, stolen, destroyed or mutilated Note or dated the date of such
lost, stolen, destroyed or mutilated Note if no interest shall have been paid
thereon.




1.

PAYMENTS ON NOTES.




1.1.

Place of Payment.




Subject to Section 14.2, payments of principal, Make-Whole Amount, if any, and
inter­est becoming due and payable on the Notes shall be made in Albany, New
York at the principal office of the Company in such jurisdiction.  The Company
may at any time, by notice to each holder of a Note, change the place of payment
of the Notes so long as such place of payment shall be either the principal
office of the Company in such jurisdiction or the principal office of a bank or
trust company in such jurisdiction.




1.2.

Home Office Payment.




So long as you or your nominee shall be the holder of any Note, and
not­withstanding anything contained in Sec­tion 14.1 or in such Note to the
contrary, the Company will pay all sums becoming due on such Note for principal,
Make-Whole Amount, if any, and interest by the method and at the address
specified for such purpose below your name in Sched­ule A, or by such other
method or at such other address as you shall have from time to time specified to
the Company in writing for such purpose, without the presentation or sur­render
of such Note or the making of any notation thereon, except that upon written
request of the Company made concurrently with or reasonably promptly after
payment or prepayment in full of any Note, you shall surrender such Note for
cancellation, reasonably promptly after any such request, to the Company at its
prin­cipal execu­tive office or at the place of payment most re­cently
designated by the Company pursuant to Section 14.1.  Prior to any sale or other
dispo­sition of any Note held by you or your nominee you will, at your election,
either en­dorse thereon the amount of princi­pal paid thereon and the last date
to which interest has been paid thereon or sur­render such Note to the Company
in exchange for a new Note or Notes pursuant to Section 13.2.  The Company will
af­ford the benefits of this Section 14.2 to any Insti­tutional Investor that is
the direct or indirect transferee of any Note pur­chased by you under this
Agreement and that has made the same agreement relating to such Note as you have
made in this Section 14.2.




2.

EXPENSES, ETC.




2.1.

Transaction Expenses.




Whether or not the transactions contemplated hereby are consummated, the Company
will pay all costs and expenses (including reasonable attorneys' fees of a
special counsel and, if reasonably required, local or other counsel) incurred by
you and the Other Purchaser or holder of a Note in connection with such
transac­tions and in con­nection with any amendments, waivers or consents under
or in respect of this Agree­ment or the Notes (whether or not such amend­ment,
waiver or consent becomes effective), including, without limitation:  (a) the
costs and expenses incurred in enforc­ing or defending (or determin­ing whether
or how to enforce or defend) any rights under this Agree­ment or the Notes or in
responding to any subpoena or other legal process or informal investi­gative
demand issued in connection with this Agreement or the Notes, or by reason of
being a holder of any Note, and (b) the costs and expenses, including financial
advisors' fees, incurred in connection with the insolvency or bankruptcy of the
Company or any Subsidiary or in connection with any work-out or re­structuring
of the transactions contemplated here­by and by the Notes.  The Company will
pay, and will save you and each other holder of a Note harmless from, all claims
in respect of any fees, costs or expenses if any, of brokers and finders (other
than those retained by you).




2.2.

Survival.




The obligations of the Company under this Sec­tion 15 will survive the payment
or transfer of any Note, the enforcement, amendment or waiver of any provision
of this Agreement or the Notes, and the termination of this Agreement.




3.

SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT.




All representa­tions and warran­ties con­tained herein shall survive the
execution and delivery of this Agreement and the Notes, the purchase or transfer
by you of any Note or por­tion thereof or interest therein and the payment of
any Note, and may be relied upon by any subsequent holder of a Note, regardless
of any investi­gation made at any time by or on behalf of you or any other
holder of a Note.  All state­ments con­tained in any certifi­cate or other
instrument de­livered by or on behalf of the Company pursuant to this Agreement
 shall be deemed representations and warranties of the Company under this
Agreement.  Subject to the preced­ing sentence, this Agree­ment and the Notes
embody the entire agreement and under­standing between you and the Com­pany and
supersede all prior agree­ments and under­standings relating to the subject
matter hereof.




4.

AMENDMENT AND WAIVER.




4.1.

Requirements




This Agreement and the Notes may be amended, and the observance of any term
hereof or of the Notes may be waived (either retroactively or prospectively),
with (and only with) the written consent of the Company and the Re­quired
Holders, except that (a) no amendment or waiv­er of any of the provi­sions of
Section 1, 2, 3, 4, 5 or 6 hereof, or any defined term (as it is used ther­ein),
will be effec­tive as to you unless consented to by you in writing, and (b) no
such amendment or waiver may, without the written consent of the holder of each
Note at the time outstanding affected thereby, (i) subject to the provisions of
Sec­­tion 12 relating to acceleration or rescission, change the amount or time
of any prepayment or payment of princi­pal of, or reduce the rate or change the
time of payment or method of computation of interest or of the Make-Whole Amount
on, the Notes, (ii) change the percentage of the principal amount of the Notes
the holders of which are required to consent to any such amendment or waiver, or
(iii) a­mend any of Sections 8, 11(a), 11(b), 12 or 17.




0.1

Binding Effect, etc.




Any amendment or waiver consented to as provided in this Section 17 applies
equally to all holders of Notes and is binding upon them and upon each future
holder of any Note and upon the Company without regard to whether such Note has
been marked to indicate such amendment or waiver.  No such amendment or waiver
will ex­tend to or affect any obligation, covenant, agreement, De­fault or Event
of Default not expressly amended or waived or impair any right conse­quent
thereon.  No course of dealing between the Company and the holder of any Note
nor any delay in exercising any rights hereunder or under any Note shall operate
as a waiver of any rights of any holder of such Note.  As used herein, the term
"this Agree­ment" and references thereto shall mean this Agree­ment as it may
from time to time be amended or supple­mented.




1.

NOTICES.




All notices and communica­tions provided for here­under shall be in writing and
sent (a) by telecopy if the sender on the same day sends a confirming copy of
such no­tice by a recog­nized overnight delivery service (charges prepaid), or
(b) by registered or certified mail with re­turn receipt requested (postage
prepaid), or (c) by a recognized over­night delivery service (with charges
pre­paid).  Any such notice must be sent:




(i)

if to you or your nominee, to you or it at the address specified for such
communications in Schedule A, or at such other address as you or it shall have
speci­fied to the Company in writing,




(ii)

if to any other holder of any Note, to such holder at such address as such other
holder shall have specified to the Company in writing, or




(iii)

if to the Company, to the Company at its address set forth at the beginning
hereof to the atten­tion of the Chief Financial Officer with a copy to the
General Counsel and Secretary of the Company, or at such other address as the
Company shall have specified to the holder of each Note in writing.




Notices under this Section 18 will be deemed given only when actually received.




1.

MISCELLANEOUS.




1.1.

Successors and Assigns.




All covenants and other agreements contained in this Agreement by or on behalf
of any of the parties hereto bind and inure to the benefit of their respective
successors and assigns (including, with­out limitation, any subsequent holder of
a Note) whether so expressed or not.




1.2.

Payments Due on Non-Business Days.




Any­thing in this Agreement or the Notes to the contrary notwithstanding, any
payment of principal of or Make-whole Amount or interest on any Note that is due
on a date other than a Business Day shall be made on the next succeeding
Business Day without including the additional days elapsed in the computa­tion
of the interest payable on such next succeeding Busi­ness Day.




1.3.

Severability.




Any provision of this Agree­ment that is pro­hibited or unenforceable in any
jurisdic­tion shall, as to such jurisdiction, be ineffec­tive to the extent of
such prohibition or unenforceability without in­validating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdic­tion shall (to the full extent permitted by law) not invalidate or
render unenforce­able such provision in any other jurisdic­tion.




1.4.

Construction.




Each covenant contained herein shall be construed (absent express provision to
the contrary) as being indepen­dent of each other covenant contained herein, so
that com­pliance with any one covenant shall not (absent such an express
contrary provision) be deemed to excuse compliance with any other covenant.
 Where any provision herein refers to action to be taken by any Person, or which
such Person is prohibited from taking, such provision shall be applicable
whether such action is taken directly or indirectly by such Person.




1.5.

Counterparts.




This Agreement may be exe­cuted in any number of counterparts, each of which
shall be an original but all of which together shall constitute one instrument.
 Each coun­terpart may consist of a number of copies hereof, each signed by less
than all, but together signed by all, of the parties hereto.




1.6.

Governing Law.




This Agreement shall be construed and enforced in accordance with, and the
rights of the parties shall be governed by, the law of the State of New York
excluding choice-of-law principles of the law of such State that would require
the application of the laws of a jurisdiction other than such State.




*    *    *    *    *
















If you are in agreement with the foregoing, please sign the form of agreement on
the accompanying counterpart of this Agreement and return it to the Com­pany,
whereupon the foregoing shall become a binding agreement between you and the
Company.




Very truly yours,




FIRST ALBANY COMPANIES INC.







By

/S/ ALAN GOLDBERG






    Title: President and Co-Chief Executive Officer







The foregoing is hereby

agreed to as of the

date thereof.




KANSAS CITY LIFE INSURANCE COMPANY







By

/S/  TRACY KNAPP






    Title:  Senior Vice President, Finance

    










FARM BUREAU LIFE INSURANCE COMPANY







By

/S/  ROBERT RUMMELHART






    Title:  Investment Vice President

    













SCHEDULE A










INFORMATION RELATING TO PURCHASERS







Principal Amount of

Name and Address of Purchaser

Notes to be Purchased







KANSAS CITY LIFE INSURANCE COMPANY

             

 $

5,000,000

(nominee: UMBTRU & Co.)




  (1)

All payments by wire transfer of immediately available funds to:




see attached




with sufficient information to identify the source and application of such
funds.




  (2)

All notices of payments and written confirmations of such wire transfers:




Investment Division

Kansas City Life Insurance Company

3520 Broadway Street




Kansas City, MO  64110

Attention: Kim Martin and Vice President of Securities Department




  (3)

All other communications:




Investment Division

Kansas City Life Insurance Company

3520 Broadway Street




Kansas City, MO  64110

Attention: Kim Martin and Vice President of Securities Department
















INFORMATION RELATING TO PURCHASERS







Principal Amount of

Name and Address of Purchaser

Notes to be Purchased







FARM BUREAU LIFE INSURANCE COMPANY

      

$

5,000,000

(nominee:  AUER & COMPANY)




  (1)

All payments by wire transfer of immediately available funds to:




Deutsche Bank ABA # 021 001 033

Private Placement Processing # 99 911 145

For credit to # 098642

Farm Bureau Life Insurance Company

Description of Payment




with sufficient information to identify the source and application of such
funds.




  (2)

All notices of payments and written confirmations of such wire transfers:




Farm Bureau Life Insurance Company

State Street Corporation

5400 University Avenue

16 Wall Street, 4th Floor

West Des Moines, IA 50266

New York, NY 10005

Attn:  Investment Dept.

Attn:  Rich McCormick




  (3)

All other communications:




Farm Bureau Life Insurance Company

State Street Corporation

5400 University Avenue

16 Wall Street, 4th Floor

West Des Moines, IA 50266

New York, NY 10005

Attn:  Investment Dept.

Attn:  Rich McCormick













SCHEDULE B










DEFINED TERMS







As used herein, the following terms have the respective meanings set forth below
or set forth in the Sec­tion hereof following such term:




"Adjusted Cash Flow Coverage Ratio" means, at any time, the ratio of
(a) Adjusted Consolidated Cash Flow for the then most recently concluded period
of four consecutive fiscal quarters, to (b) Interest Charges for such period.




"Adjusted Consolidated Cash Flow" means, with respect to any period,
Consolidated Net Income for such period plus all amounts deducted in the
computation thereof on account of (a) Interest Charges, (b) taxes imposed on or
measured by income or excess profits, and (c) non-cash expenses of the Company
and its Subsidiaries, including, without limitation, expenses related to
depreciation, amortization, restricted stock, options, deferred compensation and
forgivable loans, and to the extent Adjusted Consolidated Cash Flow is
calculated on a Pro Forma Basis, all such amounts shall be similarly calculated.




"Affiliate" means, at any time, and with respect to any Person, (a) any other
Person that at such time directly or indirectly through one or more
intermediaries Controls, or is Controlled by, or is under common Control with,
such first Person, and (b) any Person beneficially owning or holding, directly
or indirectly, 10% or more of any class of voting or equity interests of the
Company or any Subsidiary or any corporation of which the Company and its
Subsidiaries beneficially own or hold, in the aggregate, directly or indirectly,
10% or more of any class of voting or equity interests.  As used in this
defi­ni­tion, "Control" means the possession, directly or indi­rectly, of the
power to direct or cause the direction of the man­age­ment and policies of a
Person, whether through the ownership of voting securi­ties, by con­tract or
otherwise. Unless the context otherwise clearly requires, any reference to an
"Affiliate" is a ref­erence to an Affiliate of the Company.




"Business Day" means (a) for the purposes of Sec­tion 8.6 only, any day other
than a Saturday, a Sunday or a day on which commercial banks in New York City
are required or authorized to be closed, and (b) for the purposes of any other
provision of this Agreement, any day other than a Saturday, a Sunday or a day on
which commer­cial banks in New York City, Kansas City, Missouri or Des Moines,
Iowa are required or authorized to be closed.




"Capital Lease" means, at any time, a lease with respect to which the lessee is
required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with GAAP.

"Capital Lease Obligation" means, with respect to any Person and a Capital
Lease, the amount of the obligation of such Person as the lessee under such
Capital Lease which would, in accordance with GAAP, appear as a liability on a
balance sheet of such Person.




"Closing" is defined in Section 3.




"Code" means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.




"Company" means First Albany Companies Inc., a New York corporation, or any
successor thereto that shall have become such in the manner prescribed in
Section 10.2.




"Consolidated Debt" means, as of any date of determination, the total of all
Debt of the Company and its Subsidiaries outstanding on such date, after
eliminating all offsetting debits and credits between the Company and its
Subsidiaries and all other items required to be eliminated in the course of the
preparation of consolidated financial statements of the Company and its
Subsidiaries in accordance with GAAP.




"Consolidated Net Income" means, with reference to any period, the net income
(or loss) from continuing operations of the Company and its Subsidiaries for
such period (taken as a cumulative whole), as determined in accordance with
GAAP, after eliminating all offsetting debits and credits between the Company
and its Subsidiaries and all other items required to be eliminated in the course
of the preparation of consolidated financial statements of the Company and its
Subsidiaries in accordance with GAAP.




"Consolidated Net Worth" means, at any time,




(a)

the total assets of the Company and its Subsidiaries which would be shown as
assets on a consolidated balance sheet of the Company and its Subsidiaries as of
such time prepared in accordance with GAAP, after eliminating all amounts
properly attributable to minority interests, if any, in the stock and surplus of
Subsidiaries, minus

  

(b)

the total liabilities of the Company and its Subsidiaries which would be shown
as liabilities on a consolidated balance sheet of the Company and its
Subsidiaries as of such time prepared in accordance with GAAP







"Consolidated Total Capitalization" means, at any time, the sum of Consolidated
Net Worth and Consolidated Debt.




"Debt" means, with respect to any Person, without duplication,













(a)

its liabilities for borrowed money;

  

(b)

its Capital Lease Obligations

  

(c)

all liabilities for borrowed money secured by any Lien with respect to any
property owned by such Person (whether or not it has assumed or otherwise become
liable for such liabilities); and

  

(d)

any Guaranty of such Person with respect to liabilities of a type described in
any of clauses (a) through (c) hereof







provided that, in each case, the terms of any instrument or agreement relating
thereto matures one year or more from, or is directly or indirectly renewable or
extendible at the option of such Person in respect thereof to a date one year or
more (including, without limitation, an option of such Person under a revolving
credit or similar agreement obligating the lender or lenders to extend credit
over a period of one year or more) from, the date of the creation thereof.




Debt of any Person shall include all obligations of such Person of the character
described in clauses (a) through (d) to the extent such Person remains legally
liable in respect thereof notwithstanding that any such obligation is deemed to
be extinguished under GAAP.




"Default" means an event or condition the occur­rence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.




"Default Rate" means that rate of interest that is the greater of (i) 2% per
annum above the rate of interest stated in clause (a) of the first paragraph of
the Notes or (ii) 2% over the rate of interest published in the Wall Street
Journal as the United States "prime" rate.




"Disposition" is defined in Section 10.4.




"Distribution" means, in respect of any corporation, association or other
business entity:




(a)

dividends or other distributions or payments on capital stock or other equity
interest of such corporation, association or other business entity (except
distributions in such stock or other equity interest); and

  

(b)

the redemption or acquisition of such stock or other equity interests or of
warrants, rights or other options to purchase such stock or other equity
interests (except when solely in exchange for such stock or other equity
interests) unless made, contemporaneously, from the net proceeds of a sale of
such stock or other equity interests.




"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations pro­mul­gated thereunder from
time to time in effect.




"ERISA Affiliate" means any trade or business  (whether or not in­cor­porated)
that is treated as a single em­ployer together with the Company under sec­tion
414 of the Code.




"Event of Default" is defined in Section 11.




"Exchange Act" means the Securities Exchange Act of 1934, as amended.

"Exchange Act Filings" is defined in Section 5.3.

"FAC Adjusted Cash Flow" means, with respect to any period, FAC Net Income for
such period plus all amounts deducted in the computation thereof on account of
(a) FAC Interest Charges, (b) taxes imposed on or measured by income or excess
profits, and (c) non-cash expenses of First Albany Corporation, including,
without limitation, expenses related to depreciation, amortization, restricted
stock, options, deferred compensation and forgivable loans, and to the extent
FAC Adjusted Cash Flow is calculated on a Pro Forma Basis, all such amounts
shall be similarly calculated.




"FAC Adjusted Cash Flow Coverage Ratio" means, at any time, the ratio of (a) FAC
Adjusted Cash Flow for the then most recently concluded period of four
consecutive fiscal quarters to (b) FAC Interest Charges for such period.




"FAC Interest Charges" means, with respect to any period, the sum (without
duplication) of the following: (a) all interest in respect of Debt of First
Albany Corporation (including imputed interest on Capital Lease Obligations)
deducted in determining FAC Net Income for such period, and (b) all debt
discount and expense amortized or required to be amortized in the determination
of FAC Net Income for such period.




"FAC Net Income" means, with reference to any period, the net income (or loss)
from continuing operations of the First Albany Corporation for such period, as
determined in accordance with GAAP.




"Fair Market Value" means, at any time and with respect to any property, the
sale value of such property that would be realized in an arm's-length sale at
such time between an informed and willing buyer and an informed and willing
seller (neither being under a compulsion to buy or sell).




"Final Maturity Date" is defined in Section 8.1.

"Financial Contracts" means option contracts, options on futures contracts,
futures contracts, forward foreign currency exchange contracts, options on
foreign currencies, repurchase agreements, reverse repurchase agreements,
securities lending agreements, short sale agreements, when-issued securities,
Swaps and any other similar arrangements entered into by First Albany
Corporation in the ordinary course of its business.

"GAAP" means generally accepted accounting prin­ciples as in effect from time to
time in the United States of America.

"Governmental Authority" means

(a)

the government of

(i)

the United States of America or any State or other political subdivision
thereof, or

(ii)

any jurisdiction in which the Company or any Subsidiary conducts all or any part
of its business, or which asserts jurisdiction over any properties of the
Company or any Subsidiary, or

(b)

any entity exercising executive, legislative, judicial, regulatory or
adminis­trative functions of, or pertaining to, any such government.




"Guaranty" means, with respect to any Person, any obli­gation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
indebtedness, dividend or other obligation of any other Person in any manner,
whether di­rectly or indirectly, in­cluding (without limitation) obligations
incurred through an agreement, contingent or other­wise, by such Person:




(a)

to purchase such indebtedness or obligation or any property constituting
security therefor;

  

(b)

to advance or supply funds (i) for the pur­chase or payment of such
indebt­edness or obligation, or (ii) to maintain any working capital or other
balance sheet condition or any income statement condition of any other Person or
otherwise to advance or make available funds for the purchase or payment of such
indebtedness or obligation;

  

(c)

to lease properties or to purchase properties or services primarily for the
purpose of assuring the owner of such indebtedness or obliga­tion of the ability
of any other Person to make payment of the indebted­ness or obligation; or

  

(d)

otherwise to assure the owner of such indebt­edness or obligation against loss
in respect thereof.




In any computation of the indebtedness or other liabilities of the obligor under
any Guaranty, the indebtedness or other obligations that are the subject of such
Guaranty shall be assumed to be direct obligations of such obligor.




"holder" means, with respect to any Note, the Person in whose name such Note is
registered in the register maintained by the Company pursuant to Section 13.1.




"Indebtedness" with respect to any Person means, at any time, without
duplication,




(a)

its liabilities for borrowed money and its redemption obligations in respect of
mandatorily re­deemable Preferred Stock;

  

(b)

its liabilities for the deferred purchase price of property acquired by such
Person (excluding accounts payable arising in the ordinary course of business
but including all liabilities created or aris­ing under any conditional sale or
other title retention agreement with respect to any such property);

  

(c)

all liabilities appearing on its balance sheet in accordance with GAAP in
respect of Capital Leases;

  

(d)

all liabilities for borrowed money secured by any Lien with respect to any
property owned by such Person (whether or not it has assumed or otherwise become
liable for such liabilities);

  

(e)

all its liabilities in respect of letters of credit or instruments serving a
similar function issued or accepted for its account by banks and other
finan­cial institutions (whether or not representing obliga­tions for borrowed
money);

  

(f)

Swaps of such Person; and

  

(g)

any Guaranty of such Person with respect to liabilities of a type described in
any of clauses (a) through (f) hereof.  




Indebtedness of any Person shall include all obligations of such Person of the
character described in clauses (a) through (g) to the extent such Person remains
legally liable in respect thereof notwithstanding that any such obligation is
deemed to be extinguished under GAAP.




"Interest Charges" means, with respect to any period, the sum (without
duplication) of the following (in each case, eliminating all offsetting debits
and credits between the Company and its Subsidiaries and all other items
required to be eliminated in the course of the preparation of consolidated
financial statements of the Company and its Subsidiaries in accordance with
GAAP): (a) all interest in respect of Debt of the Company and its Subsidiaries
(including imputed interest on Capital Lease Obligations, but excluding interest
on Debt under the Short Term Secured Credit Facilities) deducted in determining
Consolidated Net Income for such period, and (b) all debt discount and expense
amortized or required to be amortized in the determination of Consolidated Net
Income for such period.




"Lien" means, with respect to any Person, any mortgage, lien, pledge, charge,
security interest or other encumbrance, or any interest or title of any vendor,
lessor, lender or other secured party to or of such Person under any conditional
sale or other title reten­tion agreement or Capital Lease, upon or with respect
to any property or asset of such Person (including in the case of stock,
stockholder agree­ments, voting trust agreements and all similar arrangements).




"Make-Whole Amount" is defined in Section 8.6.




"Material" means materi­al in relation to the busi­ness, operations, financial
con­dition, assets or properties of the Com­pany and its Subsid­iaries taken as
a whole.




"Material Adverse Effect" means a materi­al adverse effect on (a) the busi­ness,
operations, financial con­dition or assets of the Com­pany and its Subsid­iaries
taken as a whole, or (b) the ability of the Company to perform its obliga­tions
under this Agreement and the Notes, or (c) the validity or enforceability of
this Agreement or the Notes.




"Memorandum" is defined in Section 5.3.




"Multiemployer Plan" means any Plan that is a "multiemployer plan" (as such term
is defined in section 4001(a)(3) of ERISA).




"Notes" is defined in Section 1.




"Officer's Certificate" means a certificate of a Senior Financial Officer or of
any other officer of the Company whose responsibilities extend to the subject
matter of such certificate.




"PBGC" means the Pension Benefit Guaranty Corpora­tion referred to and defined
in ERISA or any successor ther­eto.




"Permitted Company Debt" means:




(a)

Debt hereunder and under the Notes;

  

(b)

Capital Lease Obligations of the Company; and

  

(c)

Debt incurred or assumed to pay all or any part of the purchase price or cost of
construction, of real or personal property (or any improvement thereon) acquired
or constructed by the Company or a Subsidiary after the date of the Closing;

  

(d)

Debt owing to First Albany Corporation or any other Wholly-Owned Subsidiary; and

  

(e)

any extension, renewal or refunding of any Debt permitted pursuant to clauses
(a) through (d) above, provided that the principal amount of such Debt
immediately prior to such extension, renewal or refunding is not increased.




"Permitted First Albany Corporation Debt" means:




(a)

Debt under the Short Term Secured Credit Facilities, provided that the aggregate
principal amount of such Debt shall not exceed $300,000,000 unless the Total
Assets to Equity Ratio is less than 15 to 1 at the time of the incurrence of
such Debt;

  

(b)

Debt owing to the Company or a Wholly-Owned Subsidiary;

  

(c)

obligations under Financial Contracts;

  

(d)

Debt incurred in connection with First Albany Corporation's deferred
compensation plans; and

  

(e)

any extension, renewal or refunding of any Debt permitted pursuant to clauses
(a) through (d) above, provided that the principal amount of such Debt
immediately prior to such extension, renewal or refunding is not increased
(other than, in the case of Debt permitted pursuant to clause (a) above,
increases permitted pursuant to said clause (a)).







"Person" means an individual, partnership, corpo­ration, limited liability
company, association, trust, unincorporated organization, or a government or
agency or political subdivision thereof.




"Plan" means an "employee benefit plan" (as defined in section 3(3) of ERISA)
that is or, within the preceding five years, has been established or
main­tained, or to which contributions are or, within the pre­ceding five years,
have been made or required to be made, by the Company or any ERISA Affiliate or
with respect to which the Company or any ERISA Affiliate may have any liability.




"Preferred Stock" means any class of capital stock of a corporation that is
preferred over any other class of capital stock of such corporation as to the
payment of divi­dends or the payment of any amount upon liquidation or
dis­solution of such corpo­ration.




"Principal Payment Date" means each of June 30, 2006, June 30, 2007, June 30,
2008, June 30, 2009, and the Final Maturity Date.




"Pro Forma Basis" is defined in Section 10.1.




"Property" or "properties" means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.




"PTE" means a Prohibited Transaction Exemption issued by the Department of
Labor.




"QPAM Exemption" means Prohibited Transaction Class Exemption 84-14 issued by
the United States Department of Labor.




"Required Holders" means, at any time, the holders of more than 50% in principal
amount of the Notes at the time outstanding (ex­clusive of Notes then owned by
the Com­pany or any of its Affiliates).




"Responsible Officer" means any Senior Financial Officer and any other officer
of the Company with responsibility for the administration of the relevant
portion of this agreement.




"Restricted Payment" means any Distribution in respect of the Company or any
Subsidiary of the Company (other than on account of capital stock or other
equity interests of a Subsidiary owned legally and beneficially by the Company
or another Subsidiary), including, without limitation, any Distribution
resulting in the acquisition by the Company of Securities which would constitute
treasury stock.  For purposes of this Agreement, the amount of any Restricted
Payment made in property shall be the greater of (x) the Fair Market Value of
such property (as determined in good faith by the board of directors (or
equivalent governing body) of the Person making such Restricted Payment) and
(y) the net book value thereof on the books of such Person, in each case
determined as of the date on which such Restricted Payment is made.




"Securities Act" means the Securities Act of 1933, as amended from time to time.




"Senior Financial Officer" means the chief finan­cial officer, principal
accounting officer, treasurer or comptroller of the Company.




"Short Term Secured Credit Facilities" means bank lines of credit (totaling
$300,000,000 on the date hereof) which are available to the Company (but for
which no contractual lending obligations exist) and are repayable on demand.




"Subsidiary" means, as to any Person, any corpora­tion, association or other
business entity in which such Person or one or more of its Subsidiaries or such
Person and one or more of its Subsidiaries owns sufficient equity or voting
interests to enable it or them (as a group) ordinarily, in the absence of
contingencies, to elect a majority of the directors (or Persons performing
similar functions) of such entity, and any partnership or joint venture if more
than a 50% interest in the profits or capital thereof is owned by such Person or
one or more of its Subsidiaries or such Per­son and one or more of its
Sub­sidiaries (unless such part­nership or joint venture can and does ordinarily
take major business actions without the prior approval of such Person or one or
more of its Subsidiaries).  Unless the context otherwise clearly requires, any
reference to a "Sub­sidiary" is a reference to a Subsidiary of the Company.




"Swaps" means, with respect to any Person, payment obliga­tions with respect to
interest rate swaps, currency swaps and similar obligations obligating such
Person to make payments, whether periodically or upon the happen­ing of a
contingency.  For the purposes of this Agreement, the amount of the obligation
under any Swap shall be the amount deter­mined in respect thereof as of the end
of the then most recently ended fiscal quarter of such Person, based on the
assumption that such Swap had terminated at the end of such fiscal quarter, and
in making such determina­tion, if any agreement relating to such Swap provides
for the netting of amounts payable by and to such Person thereunder or if any
such agreement provides for the simultaneous pay­ment of amounts by and to such
Person, then in each such case, the amount of such obligation shall be the net
amount so determined.




"Total Assets to Equity Ratio" means, at any time, the ratio of (i) the total
assets of the Company and its Subsidiaries which would be shown as assets on a
consolidated balance sheet of the Company and its Subsidiaries as of such time
prepared in accordance with GAAP, after eliminating all amounts properly
attributable to minority interests, if any, in the stock and surplus of
Subsidiaries, to (ii) the total stockholder's equity of the Company and its
Subsidiaries, which would be shown as such on a consolidated balance sheet of
the Company and its Subsidiaries as of such time prepared in accordance with
GAAP.




"Wholly-Owned Subsidiary" means, at any time, any Subsidiary one hundred percent
(100%) of all of the equity interests (except directors' qualifying shares) and
voting interests of which are owned by any one or more of the Company and the
Company's other Wholly-Owned Subsidiaries at such time.













SCHEDULE 4.7




CHANGES IN CORPORATE STRUCTURE










Not Applicable




SCHEDULE 5.3




DISCLOSURE MATERIALS










Not Applicable




SCHEDULE 5.4




SUBSIDIARIES OF THE COMPANY

AND OWNERSHIP OF SUBSIDIARY STOCK




Company Name

State of Incorporation

Ownership Percentage

   

First Albany Corporation

New York

100%

   

First Albany Asset Management

New York

100%

   

First Albany Enterprise Funding, Inc.

Delaware

100%

   

FA Technology Ventures Corporation

New York

100%

   

FAC Management Corporation

New York

100%













SCHEDULE 5.5




FINANCIAL STATEMENTS










1. First Albany Companies Inc. Consolidated Financial Statements as filed with
Form 10-K for the fiscal year ended December 31, 2002.




2. First Albany Companies Inc. Consolidated Financial Statements as filed with
Form 10-Q for the three month period ended March 31, 2003.







SCHEDULE 5.8




CERTAIN LITIGATION




In 2003, a former client of First Albany Corporation's Retail Sales Division
(which Division was sold by the firm in August 2000) brought an arbitration
proceeding against First Albany Corporation as well as another broker dealer.
 The statement of claim seeks $5 million in damages in connection with certain
transactions that occurred in the claimant’s account.  First Albany Corporation
believes that it has strong defenses to, and intends to vigorously defend itself
against the claimant's claims.




In mid-2002, First Albany Corporation received a subpoena from the Attorney
General's Office of the State of New York in connection with the industry-wide
probe of research analyst activities.  An industry-wide settlement of these
matters has been announced and could result in structural changes in certain
aspects of our business. The outcome of these negotiations and the impact of
such possible changes on the business of the Company or its results of
operations remain uncertain.




In 1998, the Company was named in lawsuits by Lawrence Group, Inc. and certain
related entities (the" Lawrence Parties") in connection with a private sale of
Mechanical Technology Incorporated stock from the Lawrence Parties that was
previously approved by the United States Bankruptcy Court for the Northern
District of New York (the "Bankruptcy Court"). First Albany Corporation acted as
placement agent in that sale, and a number of employees and officers of First
Albany Corporation, who have also been named as defendants, purchased shares in
the sale. The complaints alleged that the defendants did not disclose certain
information to the sellers and that the price approved by the court was
therefore not proper. The cases were initially filed in the Bankruptcy Court and
the United States District Court for the Northern District of New York (the
"District Court"), and were subsequently consolidated in the District Court. The
District Court dismissed the cases, and that decision was subsequently vacated
by the United States Court of Appeals for the Second Circuit, which remanded the
cases for consideration of the plaintiffs' claims as motions to modify the
Bankruptcy Court sale order. The plaintiffs' claims have now been referred back
to the Bankruptcy Court for such consideration. The Company believes that it has
strong defenses to and intends to vigorously defend itself against the
plaintiffs' claims, and believes that the claims lack merit.




In 1999, First Albany Corporation acted as a placement agent for a $7.5 million
bond issue. In July 2002, as a result of a dispute between First Albany
Corporation and the buyer of the bonds, First Albany Corporation entered into an
agreement, which expires on January 4, 2004, that indemnified the buyer for up
to $3.7 million of potential realized losses which might be incurred on the
outstanding principal amount of the bonds and up to $0.5 million for related
legal fees and $0.5 million for unpaid debt service. These bonds are
collateralized by a first security interest in certain rights, titles and
interests of the company for whom the bonds were issued. As of  March 31, 2003,
management has estimated the probable amount of the loss expected to be incurred
based upon current conditions and has accordingly accrued a $2.4 million expense
related to this agreement of which $0.9 million of this liability has been paid.
In entering into this agreement, First Albany Corporation and the buyer of the
bonds did not admit or concede to any liability, wrongdoing, misconduct or
damages of any kind.




In the normal course of business, the Company has been named a defendant, or
otherwise has possible exposure, in several claims. Certain of these are class
actions, which seek unspecified damages, which could be substantial. Although
there can be no assurance as to the eventual outcome of litigation in which the
Company has been named as a defendant or otherwise has possible exposure, the
Company believes it has provided for those actions most likely of adverse
dispositions.







SCHEDULE 5.11




PATENTS, ETC.










Not Applicable







SCHEDULE 5.15




EXISTING INDEBTEDNESS/LIENS




Debt

December 31, 2002

March 31, 2003

   

Short term secured credit facilities

$215,100,000

$135,125,000

   

M&T Bank

$1,173,333

$1,000,000

   

M&T

$7,125,000

$6,600,000

   

Capital lease obligations

(present value)

$2,708,000

$2,253,000

   

Subordinated debt

$1,760,000

$1,760,000

       










 

    







SCHEDULE 10.4




EXISTING CAPITAL COMMITMENTS OF THE COMPANY




Capital commitments as of March 31, 2003:







FA Technology Ventures, L.P

$16,300,000

  

Parallel Investments with FA Technology Ventures, L.P.




$12,200,000













 

    













EXHIBIT 1







[FORM OF NOTE]







FIRST ALBANY COMPANIES INC.




8.5% SENIOR NOTE DUE 2010




No. [_____]

__________, ____

$_____

PPN: 318465 A* 2




FOR VALUE RECEIVED, the undersigned, FIRST ALBANY COMPANIES INC. (herein called
the "Company"), a corporation orga­nized and existing under the laws of the
State of New York, hereby promises to pay to [______________], or registered
assigns, the principal sum of [AMOUNT IN WORDS] (or so much thereof as shall not
have been prepaid) on June 30, 2010, with interest (computed on the basis of a
360-day year of twelve 30-day months) (a) on the unpaid balance thereof at the
rate of 8.5% per annum from the date hereof, payable semiannually, on the 30th
day of June and 31st day of December in each year, com­mencing with the June or
December next succeeding the date hereof, until the principal hereof shall have
become due and payable, and (b) to the extent permitted by law, on any overdue
payment (including any overdue prepayment) of principal, any over­due payment of
interest and any overdue payment of any Make-Whole Amount (as defined in the
Note Purchase Agreement referred to below), payable semiannually as afore­said
(or, at the option of the regis­tered holder here­of, on demand), at a rate per
annum from time to time equal to the greater of (i) 10.5% or (ii) 2% over the
rate of interest published in the Wall Street Journal as the United States
"prime" rate.




Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at the
principal office of [Specify bank] in New York, New York or at such other place
as the Company shall have des­ig­nated by written notice to the holder of this
Note as provided in the Note Purchase Agreements referred to below.




This Note is one of the Senior Notes (here­in called the "Notes") issued
pursuant to the Note Purchase Agreement, dated as of June 13, 2003 (as from time
to time amended, the "Note Purchase Agreement"), between the Company and the
Purchaser named therein and is entitled to the bene­fits thereof.  Each holder
of this Note will be deemed, by its acceptance hereof, to have made the
representation set forth in Section 6.2 of the Note Purchase Agreement.




This Note is a registered Note and, as provided in the Note Purch­ase
Agree­ments, upon surrender of this Note for registration of transfer, duly
endorsed, or accom­panied by a written instrument of transfer duly executed, by
the regis­tered holder hereof or such holder's attorney duly

authorized in writing, a new Note for a like principal amount will be issued to,
and registered in the name of, the transferee.  Prior to due presentment for
registration of trans­fer, the Company may treat the person in whose name this
Note is registered as the owner hereof for the purpose of receiving payment and
for all other purposes, and the Company will not be affected by any notice to
the contrary.




The Company will make required prepayments of principal on the dates and in the
amounts specified in the Note Purchase Agreement.  This Note is also subject to
optional pre­payment, in whole or from time to time in part, at the times and on
the terms specified in the Note Purchase Agreements, but not otherwise.  




If an Event of Default, as defined in the Note Purch­ase Agreements, occurs and
is continuing, the principal of this Note may be declared or otherwise become
due and payable in the manner, at the price (including any applica­ble
Make-Whole Amount) and with the effect provided in the Note Purchase Agreements.




This Note shall be construed and enforced in accordance with the laws of the
State of New York.




FIRST ALBANY COMPANIES INC.







By_________________________

   Title:
















 

    







EXHIBIT 4.4







FORM OF OPINION OF STEPHEN WINK,

GENERAL COUNSEL AND SECRETARY OF THE COMPANY




The opinion of Stephen Wink, General Counsel and Secretary of the Company, shall
be to the effect that:




1.    The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of New York, and is duly qualified as a
foreign corporation and is in good standing in each juris­diction in which such
qualifica­tion is required by law, other than those jurisdictions as to which
the failure to be so qualified or in good standing could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.  The
Company has the corporate power and authority to own or hold under lease the
properties it purports to own or hold under lease, to transact the business it
transacts and proposes to transact, to execute and deliver the Transaction
Documents and to perform the provisions thereof.




2.    The Transaction Documents have been duly authorized,

executed and delivered by the Company and constitute the legal, valid and
binding obligations of the Company, enforceable against the Company in
accordance with their respective terms, except as the enforceability thereof may
be limited by bankruptcy, insolvency, receivership,  reorganization,
liquidation, moratorium, fraudulent conveyance or transfer or other similar laws
relating to or affecting the rights of creditors generally and except as the
enforceability of such Transaction Documents is subject to the application of
general principles of equity (regardless of whether considered in a proceeding
in equity or at law), including, without limitation, (a) the possible
unavailability of specific performance, injunctive relief or any other equitable
remedy and (b) concepts of materiality, reasonableness, good faith and fair
dealing.

.

3.   The execution, delivery and performance by the Company of the Transaction
Documents will not (i) contra­vene, result in any breach of, or constitute a
default under, or result in the creation of any Lien in respect of any property
of the Company or any Subsidiary under, any indenture, mortgage, deed of trust,
loan, purchase or credit agreement, lease, corporate charter or by-laws, or any
other agreement or instrument to which the Company or any Subsidiary is bound or
by which the Company or any Sub­sidiary or any of their respective properties
may be bound or affected, (ii) conflict with or result in a breach of any of the
terms, conditions or provisions of any order, judg­ment, decree, or ruling of
any court, arbitrator or Govern­mental Authority applic­able to the Company or
any Subsidiary or (iii) violate any provision of any statute or other rule or
regulation of any Govern­mental Authority applicable to the Company or any
Subsid­iary.




4.  No consent, approval or authorization of, or registration, filing or
declaration with, any governmental or regulatory authority or agency of the
United States or the State of New York is required in connection with the
execution, delivery or performance by the Company of the Transaction Documents.










1.

Assuming the Notes and the Warrants are issued and delivered in the manner
contemplated by, and in accordance with, the Note Purchase Agreement and the
Memorandum, it is not necessary in connection with the issuance and delivery of
the Notes and the Warrants to register the Notes or the Warrants under the
Securities Act of 1933, as amended, or to qualify an indenture under the Trust
Indenture Act of 1939, as amended.




2.

Neither the Company nor any Subsidiary is an “investment company” or a company
“controlled” by an “investment company”, in each case within the meanings
ascribed to such terms in the Investment Company Act of 1940, as amended, nor is
the Company or any Subsidiary subject to regulation under said Act.

    

1.

Except as disclosed in Schedule 5.8 to the Note Purchase Agreement, there are no
actions, suits or proceedings pending or to my knowledge after due inquiry)
threatened against or affecting the Company or any Subsidiary, or any property
of the Company or any Subsidiary, in any court or before any arbitrator of any
kind or before or by any Governmental Authority that, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect;
provided that, for this purpose, any action, suit or proceeding is not
considered to be “threatened” unless the potential litigant or Governmental
Authority has manifested to the management of the Company or of any Subsidiary
an intention to initiate such action, suit or proceeding.
























































































EXECUTION COPY








































FIRST ALBANY COMPANIES INC.







REGISTRATION RIGHTS AGREEMENT


































Dated as of June 13, 2003

 




TABLE OF CONTENTS







This Table of Contents is not part of the Agreement to which it is attached but
is inserted for convenience only.






Page

 No.




(a)  Registration Request.




(b)  Limitations on Requested Registration.

2

(c)  Registration Statement Form.

2

(d)  Registration Expenses.

2

(e)  Priority in Cutback Registrations.

2

(f)  Preemption of Requested Registration.

3

2.  Piggyback Registrations.

3

(a)  Right to Include Registrable Securities.

3

(b)  Registration Expenses.

4

(c)  Priority in Cutback Registrations.

4

3.  Registration Procedures.

4

4.  Underwritten Offerings.

8

(a)  Underwritten Requested Offerings.

8

(b)  Underwritten Piggyback Offerings.

8




5.  Holdback Agreements.

9

(a)  By the Holders of Registrable Securities.

9

(b)  By the Company and Other Securityholders.

9

6.  Indemnification.

0




(a)  Indemnification by the Company.

0

(b)  Indemnification by the Sellers.

10

(c)  Notices of Claims, etc.

1

(d)  Contribution.

12

(e)  Other Indemnification.

12

(f)  Indemnification Payments.

13

7.  Covenants Relating to Rule 144.

13


































8.  Definitions.

3

9.  Miscellaneous.

6

(a)  Notices.

6

(b)  Entire Agreement.

7

(c)  Amendment.

7

(d)  Waiver.

7

(e)  No Third Party Beneficiary.

7

(f)  Successors and Assigns.

7

(g)  Headings.

7

(h)  Invalid Provisions.

7

(i)  Remedies.

8

(j)  Governing Law.

8

(k)  Counterparts.

8















- # -

 







FIRST ALBANY COMPANIES INC.







REGISTRATION RIGHTS AGREEMENT







This REGISTRATION RIGHTS AGREEMENT dated as of June 13, 2003 is made and entered
into by and between Kansas City Life Insurance Company, a Missouri corporation
(the "Investor"), and First Albany Companies Inc., a New York corporation (the
"Company").  Capitalized terms not otherwise defined herein have the meanings
set forth in Section 8.






WHEREAS, pursuant to a note purchase agreement dated as of June 13, 2003 (the
“Note Purchase Agreement”) by and between the Company and the Purchasers named
therein (including the Investor), the Company, on the date hereof, has issued
and sold $10,000,000 aggregate principal amount of its 8.5% Senior Notes due
2010 (the “Notes”) to the Investor pursuant to the terms and conditions set
forth therein;






WHEREAS, on the date hereof, the Company has issued, executed, and delivered  a
Warrant ( the “Warrant”) exercisable for two hundred thousand (200,000) shares
of Common Stock of the Company (the “Shares”) to the Investor; and




WHEREAS, to induce the Investor to purchase the Notes (and as a condition
precedent to such purchase) and the Warrants, the Note Purchase Agreement
requires that the Company enter into this Agreement with the Investor;




NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:




1.

1.  REQUESTED REGISTRATION.






1.1.

(a)  Registration Request.



  On one occasion, at any time commencing two years after the date hereof, upon
the written request of the Investor requesting that the Company effect the
registration under the Securities Act of all of such Investor's Registrable
Securities and the intended method of disposition thereof, the Company will
promptly give written notice (a "Notice of Requested Registration") of such
request to all other holders of Registrable Securities, and thereupon will use
commercially reasonable efforts to effect the registration under the Securities
Act of




(i)  the Registrable Securities which the Company has been so requested to
register by the Investor, and




(ii)  all other Registrable Securities the holders of which have made written
requests to the Company for registration thereof within fifteen (15) days after
the giving of the Notice of Requested Registration,

all to the extent required to permit the disposition (in accordance with the
intended method thereof) of the Registrable Securities so to be registered.  If
requested by the holders of a majority of the Registrable Securities requested
to be included in any Requested Registration, the method of disposition of all
Registrable Securities included in such registration shall be an underwritten
offering effected in accordance with Section 4(a).  Notwithstanding the
foregoing, the Company may postpone taking action with respect to a Requested
Registration for a reasonable period of time after receipt of the original
request (not exceeding one hundred eighty (180) days) if, in the good faith
opinion of the Company's Board of Directors, effecting the registration would
adversely affect a material financing, acquisition, disposition of assets or
stock, merger or other comparable transaction or would require the Company to
make public disclosure of information the public disclosure of which would have
a material adverse effect upon the Company, provided that the Company shall not
delay such action pursuant to this sentence more than once in any twelve (12)
month period.  Subject to paragraph (e), the Company may include in such
registration other securities of the same class as the Registrable Securities
for sale for its own account or for the account of any other Person.  




1.2.

(b)  Limitations on Requested Registration.



  Notwithstanding anything herein to the contrary, the Company shall not be
required to honor a request for a Requested Registration if




(i)

such request is received with respect to Registrable Securities that may
immediately be sold under Rule 144 during any ninety (90) day period;




(i)

such request is received by the Company less than one hundred eighty (180) days
following the effective date of any previous registration statement filed in
connection with a Piggyback Registration, regardless of whether any holder of
Registrable Securities exercised its rights under this Agreement with respect to
such registration; or




(ii)

the Shares covered by such Requested Registration have previously been covered
by an Effective Registration.




i.1.

(c)  Registration Statement Form.



  A Requested Registration shall be on such appropriate registration form
promulgated by the Commission as shall be selected by the Company and shall
permit the disposition of such Registrable Securities in accordance with the
intended method of disposition.




i.2.

(d)  Registration Expenses.



  The Company will pay all Registration Expenses incurred in connection with a
Requested Registration.  




i.3.

(e)  Priority in Cutback Registrations.



  If a Requested Registration becomes a Cutback Registration, the Company will
include in any such registration to the extent of the number which the Managing
Underwriter advises the Company can be sold in such offering (i) first,
Registrable Securities requested to be included in such registration pro rata on
the basis of







the number of Registrable Securities requested to be included by such holders,
and (ii) second, other securities of the Company proposed to be included in such
registration, allocated among the holders thereof in accordance with the
priorities then existing among the Company and the holders of such other
securities; and any securities so excluded shall be withdrawn from and shall not
be included in such Requested Registration.




i.4.

(f)  Preemption of Requested Registration.



  Notwithstanding anything to the contrary contained herein, at any time within
thirty (30) days after receiving a written request for a Requested Registration,
the Company may elect to effect an underwritten primary registration in lieu of
the Requested Registration if the Company's Board of Directors believes that
such primary registration would be in the best interests of the Company or if
the Managing Underwriter for the Requested Registration advises the Company in
writing that in its opinion, in order to sell the Registrable Securities to be
sold, the Company should include its own securities.  If the Company so elects
to effect a primary registration, the Company shall give prompt written notice
to all holders of Registrable Securities of its intention to effect such a
registration and shall afford the holders of the Registrable Securities rights
contained in Section 2 with respect to Piggyback Registrations.  In the event
that the Company so elects to effect a primary registration after receiving a
request for a Requested Registration, the requests for a Requested Registration
shall be deemed to have been withdrawn and such primary registration shall not
be deemed to be a Requested Registration.




2.

2.  PIGGYBACK REGISTRATIONS.






2.1.

(a)  Right to Include Registrable Securities.



  Notwithstanding any limitation contained in Section 1, if the Company at any
time proposes after the date hereof to effect a Piggyback Registration,
including in accordance with Section 1(f), it will each such time give written
notice (a "Notice of Piggyback Registration"), at least fifteen (15) days prior
to the anticipated filing date, to all holders of Registrable Securities of its
intention to do so and of such holders' rights under this Section 2, which
Notice of Piggyback Registration shall include a description of the intended
method of disposition of such securities.  Upon the written request of any such
holder made within fifteen (15) days after receipt of a Notice of Piggyback
Registration (which request shall specify the Registrable Securities intended to
be disposed of by such holder), the Company will, subject to the other
provisions of this Agreement, include in the registration statement relating to
such Piggyback Registration all Registrable Securities which the Company has
been so requested to register, all to the extent required to permit the
disposition of such Registrable Securities in accordance with the intended
method of disposition set forth in the Notice of Piggyback Registration.
 Notwithstanding the foregoing, if, at any time after giving a Notice of
Piggyback Registration and prior to the effective date of the registration
statement filed in connection with such registration, the Company shall
determine for any reason not to register or to delay registration of such
securities, the Company may, at its election, give written notice of such
determination to each holder of Registrable Securities and, thereupon, (i) in
the case of a determination not to register, shall be relieved of its obligation
to register any Registrable Securities in connection with such registration (but
not from its obligation to pay the Registration Expenses in connection
therewith) without prejudice, however, to the rights of any Requesting










 Holder entitled to do so to request that such registration be effected as a
Requested Registration under Section 1, and (ii) in the case of a determination
to delay registering, shall be permitted to delay registering any Registrable
Securities for the same period as the delay in registering such other
securities.  No registration effected under this Section 2 shall relieve the
Company of its obligations to effect a Requested Registration under Section 1.




2.2.

(b)  Registration Expenses.



  The Company will pay all Registration Expenses incurred in connection with
each Piggyback Registration.




2.3.

(c)  Priority in Cutback Registrations.



  If a Piggyback Registration becomes a Cutback Registration, the Company will
include in such registration to the extent of the amount of the securities which
the Managing Underwriter advises the Company can be sold in such offering:




(i)  if such registration as initially proposed by the Company was solely a
primary registration of its securities, (x) first, the securities proposed by
the Company to be sold for its own account, and (y) second, any Registrable
Securities requested to be included in such registration by Requesting Holders,
pro rata on the basis of the number of Registrable Securities requested to be
included by such holders; and




(ii)  if such registration as initially proposed by the Company was in whole or
in part requested by holders of securities of the Company, pursuant to demand
registration rights, (x) first, such securities held by the holders initiating
such registration and, if applicable, any securities proposed by the Company to
be sold for its own account, allocated in accordance with the priorities then
existing among the Company and such holders, and (y) second, any Registrable
Securities requested to be included in such registration by Requesting Holders,
pro rata on the basis of the number of Registrable Securities requested to be
included by such holders;




and any securities so excluded shall be withdrawn from and shall not be included
in such Piggyback Registration.




3.

3.  REGISTRATION PROCEDURES.



  If and whenever the Company is required to effect the registration of any
Registrable Securities under the Securities Act pursuant to Section 1 or Section
2, the Company will use commercially reasonable efforts to effect the
registration and sale of such Registrable Securities in accordance with the
intended method of disposition thereof.  Without limiting the foregoing, the
Company in each such case will, as expeditiously as possible, use commercially
reasonable efforts:




(a)  to prepare and file with the Commission the requisite registration
statement to effect such registration and to cause such registration statement
to become effective;




(b)  prepare and file with the Commission such amendments and supplements to
such registration statement and any prospectus used in connection therewith as
may be necessary to maintain the effectiveness of such registration statement
and to comply with







the provisions of the Securities Act with respect to the disposition of all
Registrable Securities covered by such registration statement, in accordance
with the intended methods of disposition thereof, until the earlier of (i) such
time as all of such securities have been disposed of in accordance with the
intended methods of disposition by the seller or sellers thereof set forth in
such registration statement and (ii) ninety (90) days after such registra­tion
statement becomes effective;




(c)  promptly notify each Requesting Holder and the underwriter or underwriters,
if any:




(i)

when such registration statement or any prospectus used in connection therewith,
or any amendment or supplement thereto, has been filed and, with respect to such
registration statement or any post-effective amendment thereto, when the same
has become effective;




(ii)

of the notification to the Company by the Commission of its initiation of any
proceeding with respect to the issuance by the Commission of, or of the issuance
by the Commission of, any stop order suspending the effectiveness of such
registration statement; and




(iii)

of the receipt by the Company of any notification with respect to the suspension
of the qualification of any Registrable Securities for sale under the applicable
securities or blue sky laws of any jurisdiction;




(d)  furnish to each seller of Registrable Securities covered by such
registration statement such number of conformed copies of such registration
statement and of each amendment and supplement thereto (in each case including
all exhibits and documents incorporated by reference), such number of copies of
the prospectus contained in such registration statement (including each
preliminary prospectus and any summary prospectus) and any other prospectus
filed under Rule 424 promulgated under the Securities Act relating to such
holder's Registrable Securities, and such other documents, as such seller may
reasonably request to facilitate the disposition of its Registrable Securities;




(e)  to register or qualify all Registrable Securities covered by such
registration statement under such other securities or blue sky laws of such
jurisdictions as each holder thereof shall reasonably request, to keep such
registration or qualification in effect for so long as such registration
statement remains in effect, and take any other action which may be reasonably
necessary or advisable to enable such holder to consummate the disposition in
such jurisdictions of the Registrable Securities owned by such holder, except
that the Company shall not for any such purpose be required (i) to qualify
generally to do business as a foreign corporation in any jurisdiction wherein it
would not but for the requirements of this paragraph (e) be obligated to be so
qualified, (ii) to subject itself to taxation in any such jurisdiction or
(iii) to consent to general service of process in any jurisdiction;










(f)  use reasonable efforts to cause all Registrable Securities covered by such
registration statement to be registered with or approved by such other
governmental agencies or authorities as may be necessary to enable each holder
thereof to consummate the disposition of such Registrable Securities;




(g)  furnish to each Requesting Holder a signed counterpart, addressed to such
holder (and the underwriters, if any), of




(i)  an opinion of counsel for the Company, dated the effective date of such
registration statement (or, if such registration includes an underwritten Public
Offering, dated the date of any closing under the underwriting agreement), and




(ii)  a "comfort" letter, if customary for such transaction and in accordance
with SAS 72, dated the effective date of such registration statement (and, if
such registration includes an underwritten Public Offering, dated the date of
any closing under the underwriting agreement), signed by the independent public
accountants who have certified the Company's financial statements included in
such registration statement,




in each case covering substantially the same matters with respect to such
registration statement (and the prospectus included therein) and, in the case of
the accountants' letter, with respect to events subsequent to the date of such
financial statements, as are customarily covered in opinions of issuer's counsel
and in accountants' letters delivered to the underwriters in underwritten Public
Offerings of securities and, in the case of the accountants' letter, such other
financial matters, as such holder (or the underwriters, if any) may reasonably
request;




(h)  notify each holder of Registrable Securities covered by such registration
statement, at any time when a prospectus relating thereto is required to be
delivered under the Securities Act, of the happening of any event as a result of
which any prospectus included in such registration statement, as then in effect,
includes an untrue statement of a material fact or omits to state any material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading,
and at the request of any such holder promptly prepare and furnish to such
holder a reasonable number of copies of a supplement to or an amendment of such
prospectus as may be necessary so that, as thereafter delivered to the
purchasers of such securities, such prospectus shall not include an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading;




(i)  otherwise use reasonable efforts to comply with all applicable rules and
regulations of the Commission, and make available to its securityholders, as
soon as reasonably practicable, an earnings statement covering the period of at
least twelve (12)










months, but not more than eighteen (18) months, beginning with the first full
calendar month after the effective date of such registration statement, which
earnings statement shall satisfy the provisions of Section 11(a) of the
Securities Act and Rule 158 promulgated thereunder;




(j)  make available for inspection by a seller of Registrable Securities, any
underwriter participating in any disposition pursuant to such registration
statement and any attorney, accountant or other agent retained by any such
seller or underwriter (collectively, the "Inspectors"), all financial and other
records, pertinent corporate documents and properties of the Company
(collectively, the "Records") as shall be reasonably necessary to enable them to
exercise their due diligence responsibility, and cause the Company's officers,
directors and employees to supply all information reasonably requested by any
such Inspector in connection with such registration statement.  Records which
the Company determines, in good faith, to be confidential and which it notifies
the Inspectors are confidential shall not be disclosed by the Inspectors unless
(i) the disclosure of such Records is necessary to avoid or correct a
misstatement or omission in the registration statement, (ii) the release of such
Records is ordered pursuant to a subpoena or other order from a court of
competent jurisdiction or (iii) the information in such Records has been made
generally available to the public.  The seller of Registrable Securities agrees
by acquisition of such Registrable Securities that it will, upon learning that
disclosure of such Records is sought in a court of competent jurisdiction, give
notice to the Company and allow the Company, at the Company's expense, to
undertake appropriate action to prevent disclosure of the Records deemed
confidential;




(k)  provide a transfer agent and registrar for all Registrable Securities
covered by such registration statement not later than the effective date of such
registration statement; and




(l)  use reasonable efforts to cause all Registrable Securities covered by such
registration statement to be listed, upon official notice of issuance, on any
securities exchange on which any of the securities of the same class as the
Registrable Securities are then listed.




The Company may require each holder of Registrable Securities as to which any
registration is being effected to, and each such holder, as a condition to
including Registrable Securities in such registration, shall, furnish the
Company with such information and affidavits regarding such holder and the
distribution of such securities as the Company may from time to time reasonably
request in writing in connection with such registration.




Each holder of Registrable Securities agrees by acquisition of such Registrable
Securities that upon receipt of any notice from the Company of the happening of
any event of the kind described in paragraph (h), such holder will forthwith
discontinue such holder's disposition of Registrable Securities pursuant to the
registration statement relating to such Registrable Securities until such
holder's receipt of the copies of the supplemented or amended prospectus
contemplated




 by paragraph (h) and, if so directed by the Company, will deliver to the
Company (at the Company's expense) all copies, other than permanent file copies,
then in such holder's possession of the prospectus relating to such Registrable
Securities current at the time of receipt of such notice.  In the event the
Company shall give any such notice, the period referred to in paragraph (b)
shall be extended by a number of days equal to the number of days during the
period from and including the giving of notice pursuant to paragraph (h) and to
and including the date when each holder of any Registrable Securities covered by
such registration statement shall receive the copies of the supplemented or
amended prospectus contemplated by paragraph (h).




4.

4.  UNDERWRITTEN OFFERINGS.







4.1.

(a)  Underwritten Requested Offerings.



  In the case of any underwritten Public Offering being effected pursuant to a
Requested Registration, the Managing Underwriter and any other underwriter or
underwriters with respect to such offering shall be selected, after consultation
with the holders of the Registrable Securities to be included in such
underwritten offering, by the Company with the consent of the holders of a
majority of the Registrable Securities to be included in such underwritten
offering, which consent shall not be unreasonably withheld.  The Company shall
enter into an underwriting agreement in customary form with such underwriter or
underwriters, which shall include, among other provisions, indemnities to the
effect and to the extent provided in Section 6.  The holders of Registrable
Securities to be distributed by such underwriters shall be parties to such
underwriting agreement and may, at their option, require that any or all of the
representations and warranties by, and the other agreements on the part of, the
Company to and for the benefit of such underwriters also be made to and for
their benefit and that any or all of the conditions precedent to the obligations
of such underwriters under such underwriting agreement also be conditions
precedent to their obligations.  No holder of Registrable Securities shall be
required to make any represen­tations or warranties to or agreements with the
Company or the underwriters other than representations, warranties or agreements
regarding such holder and its ownership of the securities being registered on
its behalf and such holder's intended method of distribution and any other
representation required by law.  No Requesting Holder may participate in such
underwritten offering unless such holder agrees to sell its Registrable
Securities on the basis provided in such underwriting agreement and completes
and executes all questionnaires, powers of attorney, indemnities and other
documents reasonably required under the terms of such underwriting agreement.
 If any Requesting Holder disapproves of the terms of an underwriting, such
holder may elect to withdraw therefrom and from such registration by notice to
the Company and the Managing Underwriter, and each of the remaining Requesting
Holders shall be entitled to increase the number of Registrable Securities being
registered to the extent of the Registrable Securities so withdrawn in the
proportion which the number of Registrable Securities being registered by such
remaining Requesting Holder bears to the total number of Registrable Securities
being registered by all such remaining Requesting Holders.  




4.2.

(b)  Underwritten Piggyback Offerings.



  If the Company at any time proposes to register any of its securities in a
Piggyback Registration and such securities are to be distributed by or through
one or more underwriters, the Company will, subject to the provisions of Section







 2(c), use commercially reasonable efforts, if requested by any holder of
Registrable Securities, to arrange for such underwriters to include the
Registrable Securities to be offered and sold by such holder Requesting Holders
among the securities to be distributed by such underwriters, and such holders
shall be obligated to sell their Registrable Securities in such Piggyback
Registration through such underwriters on the same terms and conditions as apply
to the other Company securities to be sold by such underwriters in connection
with such Piggyback Registration.  The holders of Registrable Securities to be
distributed by such underwriters shall be parties to the underwriting agreement
between the Company and such underwriter or underwriters.  No holder of
Registrable Securities shall be required to make any representations or
warranties to or agreements with the Company or the underwriters other than
representations, warranties or agreements regarding such holder and its
ownership of the securities being registered on its behalf and such holder's
intended method of distribution and any other representation required by law.
 No Requesting Holder may participate in such underwritten offering unless such
holder agrees to sell its Registrable Securities on the basis provided in such
underwriting agreement and completes and executes all questionnaires, powers of
attorney, indemnities and other documents reasonably required under the terms of
such underwriting agreement.  If any Requesting Holder disapproves of the terms
of an underwriting, such holder may elect to withdraw therefrom and from such
registration by notice to the Company and the Managing Underwriter, and each of
the remaining Requesting Holders shall be entitled to increase the number of
Registrable Securities being registered to the extent of the Registrable
Securities so withdrawn in the proportion which the number of Registrable
Securities being registered by such remaining Requesting Holder bears to the
total number of Registrable Securities being registered by all such remaining
Requesting Holders.




5.

5.  HOLDBACK AGREEMENTS.



  




5.1.

(a)  By the Holders of Registrable Securities.



  Unless the Managing Underwriter (or, in the case of a non-underwritten Public
Offering, the Company) otherwise agrees, each holder of Registrable Securities,
by acquisition of such Registrable Securities, agrees, to the extent permitted
by law, not to effect any public sale or distribution (including a sale under
Rule 144) of such securities, or any securities convertible into or exchangeable
or exercisable for such securities, during the fourteen (14) days prior to and
the ninety (90) days after the effective date of any registration statement
filed by the Company in connection with a Public Offering, except as part of
such registration statement, whether or not such holder participates in such
registration.




5.2.

(b)  By the Company and Other Securityholders.



  Unless the Managing Underwriter otherwise agrees, the Company agrees not to
effect any public sale or distribution of its equity securities, or any
securities convertible into or exchangeable or exercisable for such securities,
during the fourteen (14) days prior to and the ninety (90) days after the
effective date of the registration statement filed in connection with an
underwritten offering made pursuant to a Requested Registration, except as part
of such underwritten registration and except pursuant to registrations on Form
S-4 or Form S-8 promulgated by the Commission or any successor or similar forms
thereto.










6.

6.  INDEMNIFICATION.






6.1.

(a)  Indemnification by the Company.



  The Company shall, to the full extent permitted by law, indemnify and hold
harmless each seller of Registrable Securities included in any registration
statement filed in connection with a Requested Registration or a Piggyback
Registration, its directors and officers, and each other Person, if any, who
controls any such seller within the meaning of the Securities Act, against any
Losses, claims, damages, expenses or liabilities, joint or several (together,
"Losses"), to which such seller or any such director or officer or controlling
Person may become subject under the Securities Act or otherwise, insofar as such
Losses (or actions or proceedings, whether commenced or threatened, in respect
thereof) arise out of or are based upon any untrue statement or alleged untrue
statement of any material fact contained in any such registration statement, any
preliminary prospectus, final prospectus or summary prospectus contained
therein, or any amendment or supplement thereto, or any omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein (in the case of a prospectus, in the
light of the circumstances under which they were made) not misleading, and the
Company shall reimburse such seller and each such director, officer and
controlling Person for any legal or any other expenses reasonably incurred by
them in connection with investigating or defending any such Loss (or action or
proceeding in respect thereof); provided that the Company shall not be liable in
any such case to the extent that any such Loss (or action or proceeding in
respect thereof) arises out of or is based upon (x) an untrue statement or
alleged untrue statement or omission or alleged omission made in any such
registration statement, preliminary prospectus, final prospectus, summary
prospectus, amendment or supplement in reliance upon and in conformity with
written information furnished to the Company through an instrument duly executed
by such seller specifically stating that it is for use in the preparation
thereof or (y) such seller's failure to send or give a copy of the final
prospectus to the Persons asserting an untrue statement or alleged untrue
statement or omission or alleged omission at or prior to the written
confirmation of the sale of Registrable Securities to such Person if such
statement or omission was corrected in such final prospectus.  Such indemnity
shall remain in full force and effect regardless of any investigation made by or
on behalf of such seller or any such director, officer or controlling Person,
and shall survive the transfer of such securities by such seller.  The Company
shall also indemnify each other Person who participates (including as an
underwriter) in the offering or sale of Registrable Securities, their officers
and directors and each other Person, if any, who controls any such participating
Person within the meaning of the Securities Act to the same extent as provided
above with respect to sellers of Registrable Securities.




6.2.

(b)  Indemnification by the Sellers.



  Each holder of Registrable Securities which are included or are to be included
in any registration statement filed in connection with a Requested Registration
or a Piggyback Registration, as a condition to including Registrable Securities
in such registration statement, shall, to the full extent permitted by law,
indemnify and hold harmless the Company, its directors and officers, and each
other Person, if any, who controls the Company within the meaning of the
Securities Act, against any Losses to which the Company or any such director or
officer or controlling Person may become subject under the Securities Act or
otherwise, insofar as such Losses (or actions or proceedings, whether commenced
or threatened, in respect







thereof) arise out of or are based upon (x) any untrue statement or alleged
untrue statement of any material fact contained in any such registration
statement, any preliminary prospectus, final prospectus or summary prospectus
contained therein, or any amendment or supplement thereto, or any omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein (in the case of a prospectus, in the
light of the circumstances under which they were made) not misleading, if such
untrue statement or alleged untrue statement or omission or alleged omission was
made in reliance upon and in conformity with written information furnished to
the Company through a written instrument sent by such seller specifically
stating that it is for use in the preparation of such registration statement,
preliminary prospectus, final prospectus, summary prospectus, amendment or
supplement, or (y) such seller’s failure to send or give a copy of the final
prospectus to the Persons asserting an untrue statement or alleged untrue
statement or omission or alleged omission at or prior to the written
confirmation of the sale of Registrable Securities to such Person if such
statement or omission was corrected in such final prospectus.  Such indemnity
shall remain in full force and effect regardless of any investigation made by or
on behalf of the Company or any such director, officer or controlling Person and
shall survive the transfer of such securities by such seller.  Such holders
shall also indemnify each other Person who participates (including as an
underwriter) in the offering or sale of Registrable Securities, their officers
and directors and each other Person, if any, who controls any such participating
Person within the meaning of the Securities Act to the same extent as provided
above with respect to the Company.




6.3.

(c)  Notices of Claims, etc.



  Promptly after receipt by an Indemnified Party of notice of the commencement
of any action or proceeding involving a claim referred to in the preceding
paragraph (a) or (b) of this Section 6, such Indemnified Party will, if a claim
in respect thereof is to be made against an Indemnifying Party pursuant to such
paragraphs, give written notice to the latter of the commencement of such
action, provided that the failure of any Indemnified Party to give notice as
provided herein shall not relieve the Indemnifying Party of its obligations
under the preceding paragraphs of this Section 6, except to the extent that the
Indemnifying Party is actually prejudiced by such failure to give notice.  In
case any such action is brought against an Indemnified Party, the Indemnifying
Party shall be entitled to participate in and to assume the defense thereof,
jointly with any other Indemnifying Party similarly notified to the extent that
it may wish, with counsel reasonably satisfactory to such Indemnified Party, and
after notice from the Indemnifying Party to such Indemnified Party of its
election so to assume the defense thereof, the Indemnifying Party shall not be
liable to such Indemnified Party for any legal or other expenses subsequently
incurred by the latter in connection with the defense thereof other than
reasonable costs of investigation; provided that the Indemnified Party or
Indemnified Parties shall have the right to employ one counsel to represent it
or them if, in the reasonable judgment of the Indemnified Party or Indemnified
Parties, it is advisable for it or them to be represented by separate counsel by
reason of having legal defenses which are different from or in addition to those
available to the Indemnifying Party, and in that event the reasonable fees and
expenses of such one counsel shall be paid by the Indemnifying Party.  If the
Indemnifying Party is not entitled to, or elects not to, assume the defense of a
claim, it will not be obligated to pay the fees and expenses of more than one
counsel for the Indemnified Parties with respect to such claim, unless in the
reasonable judgment of any Indemnified Party a conflict of interest may exist
between such







 Indemnified Party and any other Indemnified Parties with respect to such claim,
in which event the Indemnifying Party shall be obligated to pay the fees and
expenses of such additional counsel for the Indemnified Parties or counsels.  No
Indemnifying Party shall, without the consent of the Indemnified Party, consent
to entry of any judgment or enter into any settlement which does not include as
an unconditional term thereof the giving by the claimant or plaintiff to such
Indemnified Party of a release from all liability in respect to such claim or
litigation.  No Indemnifying Party shall be subject to any liability for any
settlement made without its consent, which consent shall not be unreasonably
withheld.




6.4.

(d)  Contribution.



  If the indemnity and reimbursement obligation provided for in any paragraph of
this Section 6 is unavailable or insufficient to hold harmless an Indemnified
Party in respect of any Losses (or actions or proceedings in respect thereof)
referred to therein, then the Indemnifying Party shall contribute to the amount
paid or payable by the Indemnified Party as a result of such Losses (or actions
or proceedings in respect thereof) in such proportion as is appropriate to
reflect the relative fault of the Indemnifying Party on the one hand and the
Indemnified Party on the other hand in connection with statements or omissions
which resulted in such Losses, as well as any other relevant equitable
considerations.  The relative fault shall be determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or the omission or alleged omission to state a material fact relates to
information supplied by the Indemnifying Party or the Indemnified Party and the
parties' relative intent, knowledge, access to information and opportunity to
correct or prevent such untrue statement or omission.  The parties hereto agree
that it would not be just and equitable if contributions pursuant to this
paragraph were to be determined by pro rata allocation or by any other method of
allocation which does not take account of the equitable considerations referred
to in the first sentence of this paragraph.  The amount paid by an Indemnified
Party as a result of the Losses referred to in the first sentence of this
paragraph shall be deemed to include any legal and other expenses reasonably
incurred by such Indemnified Party in connection with investigating or defending
any Loss which is the subject of this paragraph.




No Indemnified Party guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
the Indemnifying Party if the Indemnifying Party was not guilty of such
fraudulent misrepresentation.




6.5.

(e)  Other Indemnification.



  Indemnification similar to that specified in the preceding paragraphs of this
Section 6 (with appropriate modifications) shall be given by the Company and
each seller of Registrable Securities with respect to any required registration
or other qualification of securities under any federal or state law or
regulation of any governmental authority other than the Securities Act.  The
provisions of this Section 6 shall be in addition to any other rights to
indemnification or contribution which an Indemnified Party may have pursuant to
law, equity, contract or otherwise.






















6.6.

(f)  Indemnification Payments.



  The indemnification required by this Section 6 shall be made by periodic
payments of the amount thereof during the course of the investigation or
defense, as and when bills are received or Losses are incurred.




7.

7.  COVENANTS RELATING TO RULE 144.



  If at any time the Company is required to file reports in compliance with
either Section 13 or Section 15(d) of the Exchange Act, the Company will file
reports in compliance with the Exchange Act, will comply with all rules and
regulations of the Commission applicable in connection with the use of Rule 144
and take such other actions and furnish such holder with such other information
as such holder may request in order to avail itself of such rule or any other
rule or regulation of the Commission allowing such holder to sell any
Registrable Securities without registration, and will, at its expense, forthwith
upon the request of any holder of Registrable Securities, deliver to such holder
a certificate, signed by the Company's principal financial officer, stating (a)
the Company's name, address and telephone number (including area code), (b) the
Company's Internal Revenue Service identification number, (c) the Company's
Commission file number, (d) the number of shares of each class of stock
outstanding as shown by the most recent report or statement published by the
Company, and (e) whether the Company has filed the reports required to be filed
under the Exchange Act for a period of at least ninety (90) days prior to the
date of such certificate and in addition has filed the most recent annual report
required to be filed thereunder.  If at any time the Company is not required to
file reports in compliance with either Section 13 or Section 15(d) of the
Exchange Act, the Company at its expense will, forthwith upon the written
request of the holder of any Registrable Securities, make available adequate
current public information with respect to the Company within the meaning of
paragraph (c)(2) of Rule 144.




8.

8.  DEFINITIONS.









(a)  Except as otherwise specifically indicated, the following terms will have
the following meanings for all purposes of this Agreement:




"Agreement" means this Registration Rights Agreement, as the same shall be
amended from time to time.




"Business Day" means a day other than Saturday, Sunday or any other day on which
banks located in the State of New York are authorized or obligated to close.




"Commission" means the United States Securities and Exchange Commission, or any
successor governmental agency or authority.




"Common Stock" means shares of Common Stock, par value $0.01 per share, of the
Company, as constituted on the date hereof, and any stock into which such Common
Stock shall have been changed or any stock resulting from any reclassification
of such Common Stock.




"Company" has the meaning ascribed to it in the preamble.










"Cutback Registration" means any Requested Registration or Piggyback
Registration to be effected as an underwritten Public Offering in which the
Managing Underwriter with respect thereto advises the Company and the Requesting
Holders in writing that, in its opinion, the number of securities requested to
be included in such registration (including securities of the Company which are
not Registrable Securities) exceed the number which can be sold in such offering
without a material reduction in the selling price anticipated to be received for
the securities to be sold in such Public Offering.




"Effective Registration" means, subject to the last sentence of Section 1(f), a
Requested Registration which (a) has been declared or ordered effective in
accordance with the rules of the Commission, and (b) has been kept effective for
the period of time contemplated by Section 3(b) and (c) has resulted in at least
seventy-five percent (75%) of the Registrable Securities requested to be
included in such registration actually being sold (except by reason of some act
or omission on the part of the Requesting Holders).  Notwithstanding the
foregoing, a registration that does not become effective after it has been filed
with the Commission solely by reason of the refusal to proceed of the Requesting
Holders shall be deemed to be an Effective Registration for purposes of this
Agreement.




"Exchange Act" means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.




"Indemnified Party" means a party entitled to indemnity in accordance with
Section 6.




"Indemnifying Party" means a party obligated to provide indemnity in accordance
with Section 6.




"Inspectors" has the meaning ascribed to it in Section 3(j).




"Losses" has the meaning ascribed to it in Section 6(a).




"Managing Underwriter" means, with respect to any Public Offering, the
underwriter or underwriters managing such Public Offering.




"NASD" means the National Association of Securities Dealers.




"Notice of Piggyback Registration" has the meaning ascribed to it in
Section 2(a).




"Notice of Requested Registration" has the meaning ascribed to it in
Section 1(a).




"Person" means any natural person, corporation, general partnership, limited
partnership, proprietorship, other business organization, trust, union or
association.
















"Piggyback Registration" means any registration of equity securities of the
Company of the same class as the Registrable Securities under the Securities Act
(other than a registration in respect of a dividend reinvestment or similar plan
for stockholders of the Company or on Form S-4 or Form S-8 promulgated by the
Commission, or any successor or similar forms thereto), whether for sale for the
account of the Company or for the account of any holder of securities of the
Company (other than Registrable Securities), including a registration by the
Company under the circumstances described in Section 1(f).




"Public Offering" means any offering of Common Stock to the public, either on
behalf of the Company or any of its securityholders, pursuant to an effective
registration statement under the Securities Act.




"Records" has the meaning ascribed to it in Section 3(j).




"Registrable Securities" means (i) the Shares, (ii) any additional shares of
Common Stock issued or distributed by way of a dividend, stock split or other
distribution in respect of the Shares, or acquired by way of any rights offering
or similar offering made in respect of the Shares and (iii) any shares of Common
Stock subject to a registration rights agreement with terms substantially the
same as the terms hereof.  As to any particular Registrable Securities, once
issued such securities shall cease to be Registrable Securities when (i) a
registration statement with respect to the sale of such securities shall have
become effective under the Securities Act and such securities shall have been
disposed of in accordance with such registration statement, (ii) they shall have
been distributed to the public pursuant to Rule 144, (iii) they are otherwise
transferred or (iv) they shall have ceased to be outstanding.  




"Registration Expenses" means all expenses incident to the Company's performance
of or compliance with its obligations under this Agreement to effect the
registration of Registrable Securities in a Requested Registration or a
Piggyback Registration, including, without limitation, all registration, filing,
securities exchange listing and NASD fees, all registration, filing,
qualification and other fees and expenses of complying with securities or blue
sky laws, all word processing, duplicating and printing expenses, messenger and
delivery expenses, the fees and disbursements of counsel for the Company and of
its independent public accountants, including the expenses of any special audits
or "cold comfort" letters required by or incident to such performance and
compliance, the reasonable fees and disbursements of a single counsel retained
by the holders of a majority of the Registrable Securities being registered,
premiums and other costs of policies of insurance against liabilities arising
out of the Public Offering of the Registrable Securities being registered and
any fees and disbursements of underwriters customarily paid by issuers or
sellers of securities, but excluding underwriting discounts and commissions and
transfer taxes, if any, in respect of Registrable Securities, which shall be
payable by each holder thereof.




"Requesting Holders" means, with respect to any Requested Registration or
Piggyback Registration, the holders of Registrable Securities requesting to have
Registrable Securities included in such registration in accordance with this
Agreement.










"Requested Registration" means any registration of Registrable Securities under
the Securities Act effected in accordance with Section 1.




"Rule 144" means Rule 144 promulgated by the Commission under the Securities
Act, and any successor provision thereto.




"Securities Act" means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.




"Shares" has the meaning ascribed to it in the preamble.




(b)  Unless the context of this Agreement otherwise requires, (i) words of any
gender include each other gender; (ii) words using the singular or plural number
also include the plural or singular number, respectively; (iii) the terms
"hereof," "herein," "hereby" and derivative or similar words refer to this
entire Agreement; and (iv) the term "Section" refers to the specified Section of
this Agreement.  Whenever this Agreement refers to a number of days, such number
shall refer to calendar days unless Business Days are specified.




9.

9.  MISCELLANEOUS.









9.1.

(a)  Notices.



  All notices, requests and other communications hereunder must be in writing
and will be deemed to have been duly given only if delivered personally or by
facsimile transmission or mailed (first class postage prepaid) to the parties at
the following addresses or facsimile numbers:




If to Investor, to:




Kansas City Life Insurance Company

3520 Broadway

Kansas City, Missouri  64110

Facsimile No.: 816-753-1354

Attn: Kim Martin and Vice President of Securities Department




If to the Company, to:




First Albany Companies Inc.

30 S. Pearl Street

Albany, New York 12207

Facsimile No.:  518-447-8068

Attn:  Chief Financial Officer and General Counsel




With respect to any other holder of Registrable Securities, such notices,
requests and other communications shall be sent to the addresses set forth in
the security transfer records regularly













 maintained by the Company.  All such notices, requests and other communications
will (i) if delivered personally to the address as provided in this Section, be
deemed given upon delivery, (ii) if delivered by facsimile transmission to the
facsimile number as provided in this Section, be deemed given upon receipt, and
(iii) if delivered by mail in the manner described above to the address as
provided in this Section, be deemed given upon receipt (in each case regardless
of whether such notice, request or other communication is received by any other
Person to whom a copy of such notice is to be delivered pursuant to this
Section).  Any party from time to time may change its address, facsimile number
or other information for the purpose of notices to that party by giving notice
specifying such change to the other parties hereto.




9.2.

(b)  Entire Agreement.



  This Agreement supersedes all prior discussions and agreements between the
parties with respect to the subject matter hereof, and contains the sole and
entire agreement between the parties hereto with respect to the subject matter
hereof.




9.3.

(c)  Amendment.



  This Agreement may be amended, supplemented or modified only by a written
instrument (which may be executed in any number of counterparts) duly executed
by or on behalf of each of the parties hereto.




9.4.

(d)  Waiver.



  Any term or condition of this Agreement may be waived at any time by the party
that is entitled to the benefit thereof, but no such waiver shall be effective
unless set forth in a written instrument duly executed by or on behalf of the
party waiving such term or condition.  No waiver by any party of any term or
condition of this Agreement, in any one or more instances, shall be deemed to be
or construed as a waiver of the same term or condition of this Agreement on any
future occasion.




9.5.

(e)  No Third Party Beneficiary.



  The terms and provisions of this Agreement are intended solely for the benefit
of each party hereto, their respective successors or permitted assigns and any
other holder of Registrable Securities, and it is not the intention of the
parties to confer third-party beneficiary rights upon any other Person other
than any Person entitled to indemnity under Section 6.




9.6.

(f)  Successors and Assigns.



  This Agreement is binding upon, inures to the benefit of and is enforceable by
the parties hereto and their respective successors and assigns.  This Agreement
may not be assigned by the Investor except in connection with the transfer of,
and to the transferee of, the Warrants.




9.7.

(g)  Headings.



  The headings used in this Agreement have been inserted for convenience of
reference only and do not define or limit the provisions hereof.




9.8.

(h)  Invalid Provisions.



  If any provision of this Agreement is held to be illegal, invalid or
unenforceable under any present or future law, and if the rights or obligations
of any party hereto under this Agreement will not be materially and adversely
affected thereby, (i) such provision will be fully severable, (ii) this
Agreement will be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part hereof and (iii) the










remaining provisions of this Agreement will remain in full force and effect and
will not be affected by the illegal, invalid or unenforceable provision or by
its severance herefrom.




9.9.

(i)  Remedies.



  Except as otherwise expressly provided for herein, no remedy conferred by any
of the specific provisions of this Agreement is intended to be exclusive of any
other remedy, and each and every remedy shall be cumulative and shall be in
addition to every other remedy given hereunder or now or hereafter existing at
law or in equity or by statute or otherwise.  The election of any one or more
remedies by any party hereto shall not constitute a waiver by any such party of
the right to pursue any other available remedies.




Damages in the event of breach of this Agreement by a party hereto or any other
holder of Registrable Securities would be difficult, if not impossible, to
ascertain, and it is therefore agreed that each such Person, in addition to and
without limiting any other remedy or right it may have, will have the right to
seek an injunction or other equitable relief in any court of competent
jurisdiction, enjoining any such breach, and enforcing specifically the terms
and provisions hereof and the Company and each holder of Registrable Securities,
by its acquisition of such Registrable Securities, hereby waives any and all
defenses it may have on the ground of lack of jurisdiction or competence of the
court to grant such an injunction or other equitable relief.  The existence of
this right will not preclude any such Person from pursuing any other rights and
remedies at law or in equity which such Person may have.




9.10.

(j)  Governing Law.



  This Agreement shall be governed by and construed in accordance with the laws
of the State of New York applicable to a contract executed and performed in such
State, without giving effect to the conflicts of laws principles thereof.




9.11.

(k)  Counterparts.



  This Agreement may be executed in any number of counterparts, each of which
will be deemed an original, but all of which together will constitute one and
the same instrument.










IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized officer of each party hereto as of the date first above written.




KANSAS CITY LIFE INSURANCE COMPANY







By: __________________________

    Name:

    Title:







FIRST ALBANY COMPANIES INC.







By: __________________________

    Name:

    Title:




































































































EXECUTION COPY








































FIRST ALBANY COMPANIES INC.







REGISTRATION RIGHTS AGREEMENT


































Dated as of June 13, 2003







TABLE OF CONTENTS







This Table of Contents is not part of the Agreement to which it is attached but
is inserted for convenience only.






Page

 No.




(a)  Registration Request.




(b)  Limitations on Requested Registration.

2

(c)  Registration Statement Form.

2

(d)  Registration Expenses.

2

(e)  Priority in Cutback Registrations.

2

(f)  Preemption of Requested Registration.

3

2.  Piggyback Registrations.

3

(a)  Right to Include Registrable Securities.

3

(b)  Registration Expenses.

4

(c)  Priority in Cutback Registrations.

4

3.  Registration Procedures.

4

4.  Underwritten Offerings.

8

(a)  Underwritten Requested Offerings.

8

(b)  Underwritten Piggyback Offerings.

8

5.  Holdback Agreements.

9

(a)  By the Holders of Registrable Securities.

9

(b)  By the Company and Other Securityholders.

9

6.  Indemnification.

0

(a)  Indemnification by the Company.

0

(b)  Indemnification by the Sellers.

0

(c)  Notices of Claims, etc.

1

(d)  Contribution.

2

(e)  Other Indemnification.

2

(f)  Indemnification Payments.

3

7.  Covenants Relating to Rule 144.

3








































8.  Definitions.

3

9.  Miscellaneous.

6

(a)  Notices.

6

(b)  Entire Agreement.

6

(c)  Amendment.

7

(d)  Waiver.

7

(e)  No Third Party Beneficiary.

7

(f)  Successors and Assigns.

7

(g)  Headings.

7

(h)  Invalid Provisions.

7

(i)  Remedies.

8

(j)  Governing Law.

8

(k)  Counterparts.

8















- # -

 







FIRST ALBANY COMPANIES INC.




REGISTRATION RIGHTS AGREEMENT




This REGISTRATION RIGHTS AGREEMENT dated as of June 13, 2003 is made and entered
into by and between Farm Bureau Life Insurance Company, an Iowa corporation (the
"Investor"), and First Albany Companies Inc., a New York corporation (the
"Company").  Capitalized terms not otherwise defined herein have the meanings
set forth in Section 8.






WHEREAS, pursuant to a note purchase agreement dated as of June 13, 2003 (the
“Note Purchase Agreement”) by and between the Company and the Purchasers named
therein (including the Investor), the Company, on the date hereof, has issued
and sold $10,000,000 aggregate principal amount of its 8.5% Senior Notes due
2010 (the “Notes”) to the Purchasers pursuant to the terms and conditions set
forth therein;






WHEREAS, on the date hereof, the Company has issued, executed, and delivered a
Warrant (the “Warrant”) exercisable for two hundred thousand (200,000) shares of
Common Stock of the Company (the “Shares”) to the Investor; and




WHEREAS, to induce the Investor to purchase the Notes (and as a condition
precedent to such purchase) and the Warrant, the Note Purchase Agreement
requires that the Company enter into this Agreement with the Investor;




NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:




10.

1.  REQUESTED REGISTRATION.






10.1.

(a)  Registration Request.



  On one occasion, at any time commencing two years after the date hereof, upon
the written request of the Investor requesting that the Company effect the
registration under the Securities Act of all of such Investor's Registrable
Securities and the intended method of disposition thereof, the Company will
promptly give written notice (a "Notice of Requested Registration") of such
request to all other holders of Registrable Securities, and thereupon will use
commercially reasonable efforts to effect the registration under the Securities
Act of




(i)  the Registrable Securities which the Company has been so requested to
register by the Investor, and




(ii)  all other Registrable Securities the holders of which have made written
requests to the Company for registration thereof within fifteen (15) days after
the giving of the Notice of Requested Registration,




all to the extent required to permit the disposition (in accordance with the
intended method thereof) of the Registrable Securities so to be registered.  If
requested by the holders of a majority of the Registrable Securities requested
to be included in any Requested Registration, the method of disposition of all
Registrable Securities included in such registration shall be an underwritten
offering effected in accordance with Section 4(a).  Notwithstanding the
foregoing, the Company may postpone taking action with respect to a Requested
Registration for a reasonable period of time after receipt of the original
request (not exceeding one hundred eighty (180) days) if, in the good faith
opinion of the Company's Board of Directors, effecting the registration would
adversely affect a material financing, acquisition, disposition of assets or
stock, merger or other comparable transaction or would require the Company to
make public disclosure of information the public disclosure of which would have
a material adverse effect upon the Company, provided that the Company shall not
delay such action pursuant to this sentence more than once in any twelve (12)
month period.  Subject to paragraph (e), the Company may include in such
registration other securities of the same class as the Registrable Securities
for sale for its own account or for the account of any other Person.  




10.2.

(b)  Limitations on Requested Registration.



  Notwithstanding anything herein to the contrary, the Company shall not be
required to honor a request for a Requested Registration if




(i)

such request is received with respect to Registrable Securities that may
immediately be sold under Rule 144 during any ninety (90) day period;




(i)

such request is received by the Company less than one hundred eighty (180) days
following the effective date of any previous registration statement filed in
connection with a Piggyback Registration, regardless of whether any holder of
Registrable Securities exercised its rights under this Agreement with respect to
such registration; or




(ii)

the Shares covered by such Requested Registration have previously been covered
by an Effective Registration.




i.1.

(c)  Registration Statement Form.



  A Requested Registration shall be on such appropriate registration form
promulgated by the Commission as shall be selected by the Company and shall
permit the disposition of such Registrable Securities in accordance with the
intended method of disposition.




i.2.

(d)  Registration Expenses.



  The Company will pay all Registration Expenses incurred in connection with a
Requested Registration.  




i.3.

(e)  Priority in Cutback Registrations.



  If a Requested Registration becomes a Cutback Registration, the Company will
include in any such registration to the extent of the number which the Managing
Underwriter advises the Company can be sold in such offering (i) first,
Registrable Securities requested to be included in such registration pro rata on
the basis of

 the number of Registrable Securities requested to be included by such holders,
and (ii) second, other securities of the Company proposed to be included in such
registration, allocated among the holders thereof in accordance with the
priorities then existing among the Company and the holders of such other
securities; and any securities so excluded shall be withdrawn from and shall not
be included in such Requested Registration.




i.4.

(f)  Preemption of Requested Registration.



  Notwithstanding anything to the contrary contained herein, at any time within
thirty (30) days after receiving a written request for a Requested Registration,
the Company may elect to effect an underwritten primary registration in lieu of
the Requested Registration if the Company's Board of Directors believes that
such primary registration would be in the best interests of the Company or if
the Managing Underwriter for the Requested Registration advises the Company in
writing that in its opinion, in order to sell the Registrable Securities to be
sold, the Company should include its own securities.  If the Company so elects
to effect a primary registration, the Company shall give prompt written notice
to all holders of Registrable Securities of its intention to effect such a
registration and shall afford the holders of the Registrable Securities rights
contained in Section 2 with respect to Piggyback Registrations.  In the event
that the Company so elects to effect a primary registration after receiving a
request for a Requested Registration, the requests for a Requested Registration
shall be deemed to have been withdrawn and such primary registration shall not
be deemed to be a Requested Registration.




2.

2.  PIGGYBACK REGISTRATIONS.






2.1.

(a)  Right to Include Registrable Securities.



  Notwithstanding any limitation contained in Section 1, if the Company at any
time proposes after the date hereof to effect a Piggyback Registration,
including in accordance with Section 1(f), it will each such time give written
notice (a "Notice of Piggyback Registration"), at least fifteen (15) days prior
to the anticipated filing date, to all holders of Registrable Securities of its
intention to do so and of such holders' rights under this Section 2, which
Notice of Piggyback Registration shall include a description of the intended
method of disposition of such securities.  Upon the written request of any such
holder made within fifteen (15) days after receipt of a Notice of Piggyback
Registration (which request shall specify the Registrable Securities intended to
be disposed of by such holder), the Company will, subject to the other
provisions of this Agreement, include in the registration statement relating to
such Piggyback Registration all Registrable Securities which the Company has
been so requested to register, all to the extent required to permit the
disposition of such Registrable Securities in accordance with the intended
method of disposition set forth in the Notice of Piggyback Registration.
 Notwithstanding the foregoing, if, at any time after giving a Notice of
Piggyback Registration and prior to the effective date of the registration
statement filed in connection with such registration, the Company shall
determine for any reason not to register or to delay registration of such
securities, the Company may, at its election, give written notice of such
determination to each holder of Registrable Securities and, thereupon, (i) in
the case of a determination not to register, shall be relieved of its obligation
to register any Registrable Securities in connection with such registration (but
not from its obligation to pay the Registration Expenses in connection
therewith) without prejudice, however, to the rights of any Requesting




Holder entitled to do so to request that such registration be effected as a
Requested Registration under Section 1, and (ii) in the case of a determination
to delay registering, shall be permitted to delay registering any Registrable
Securities for the same period as the delay in registering such other
securities.  No registration effected under this Section 2 shall relieve the
Company of its obligations to effect a Requested Registration under Section 1.




2.2.

(b)  Registration Expenses.



  The Company will pay all Registration Expenses incurred in connection with
each Piggyback Registration.




2.3.

(c)  Priority in Cutback Registrations.



  If a Piggyback Registration becomes a Cutback Registration, the Company will
include in such registration to the extent of the amount of the securities which
the Managing Underwriter advises the Company can be sold in such offering:




(i)  if such registration as initially proposed by the Company was solely a
primary registration of its securities, (x) first, the securities proposed by
the Company to be sold for its own account, and (y) second, any Registrable
Securities requested to be included in such registration by Requesting Holders,
pro rata on the basis of the number of Registrable Securities requested to be
included by such holders; and




(ii)  if such registration as initially proposed by the Company was in whole or
in part requested by holders of securities of the Company, pursuant to demand
registration rights, (x) first, such securities held by the holders initiating
such registration and, if applicable, any securities proposed by the Company to
be sold for its own account, allocated in accordance with the priorities then
existing among the Company and such holders, and (y) second, any Registrable
Securities requested to be included in such registration by Requesting Holders,
pro rata on the basis of the number of Registrable Securities requested to be
included by such holders;




and any securities so excluded shall be withdrawn from and shall not be included
in such Piggyback Registration.




3.

3.  REGISTRATION PROCEDURES.



  If and whenever the Company is required to effect the registration of any
Registrable Securities under the Securities Act pursuant to Section 1 or Section
2, the Company will use commercially reasonable efforts to effect the
registration and sale of such Registrable Securities in accordance with the
intended method of disposition thereof.  Without limiting the foregoing, the
Company in each such case will, as expeditiously as possible, use commercially
reasonable efforts:




(a)  to prepare and file with the Commission the requisite registration
statement to effect such registration and to cause such registration statement
to become effective;




(b)  prepare and file with the Commission such amendments and supplements to
such registration statement and any prospectus used in connection therewith as
may be necessary to maintain the effectiveness of such registration statement
and to comply with the provisions of the Securities Act with respect to the
disposition of all Registrable Securities covered by such registration
statement, in accordance with the intended methods of disposition thereof, until
the earlier of (i) such time as all of such securities have been disposed of in
accordance with the intended methods of disposition by the seller or sellers
thereof set forth in such registration statement and (ii) ninety (90) days after
such registra­tion statement becomes effective;




(c)  promptly notify each Requesting Holder and the underwriter or underwriters,
if any:




(i)

when such registration statement or any prospectus used in connection therewith,
or any amendment or supplement thereto, has been filed and, with respect to such
registration statement or any post-effective amendment thereto, when the same
has become effective;




(ii)

of the notification to the Company by the Commission of its initiation of any
proceeding with respect to the issuance by the Commission of, or of the issuance
by the Commission of, any stop order suspending the effectiveness of such
registration statement; and




(iii)

of the receipt by the Company of any notification with respect to the suspension
of the qualification of any Registrable Securities for sale under the applicable
securities or blue sky laws of any jurisdiction;




(d)  furnish to each seller of Registrable Securities covered by such
registration statement such number of conformed copies of such registration
statement and of each amendment and supplement thereto (in each case including
all exhibits and documents incorporated by reference), such number of copies of
the prospectus contained in such registration statement (including each
preliminary prospectus and any summary prospectus) and any other prospectus
filed under Rule 424 promulgated under the Securities Act relating to such
holder's Registrable Securities, and such other documents, as such seller may
reasonably request to facilitate the disposition of its Registrable Securities;




(e)  to register or qualify all Registrable Securities covered by such
registration statement under such other securities or blue sky laws of such
jurisdictions as each holder thereof shall reasonably request, to keep such
registration or qualification in effect for so long as such registration
statement remains in effect, and take any other action which may be reasonably
necessary or advisable to enable such holder to consummate the disposition in
such jurisdictions of the Registrable Securities owned by such holder, except
that the Company shall not for any such purpose be required (i) to qualify
generally to do business as a foreign corporation in any jurisdiction wherein it
would not but for the requirements of this paragraph (e) be obligated to be so
qualified, (ii) to subject itself to taxation in any such jurisdiction or
(iii) to consent to general service of process in any jurisdiction;




(f)  use reasonable efforts to cause all Registrable Securities covered by such
registration statement to be registered with or approved by such other
governmental agencies or authorities as may be necessary to enable each holder
thereof to consummate the disposition of such Registrable Securities;




(g)  furnish to each Requesting Holder a signed counterpart, addressed to such
holder (and the underwriters, if any), of




(i)  an opinion of counsel for the Company, dated the effective date of such
registration statement (or, if such registration includes an underwritten Public
Offering, dated the date of any closing under the underwriting agreement), and




(ii)  a "comfort" letter, if customary for such transaction and in accordance
with SAS 72, dated the effective date of such registration statement (and, if
such registration includes an underwritten Public Offering, dated the date of
any closing under the underwriting agreement), signed by the independent public
accountants who have certified the Company's financial statements included in
such registration statement,




in each case covering substantially the same matters with respect to such
registration statement (and the prospectus included therein) and, in the case of
the accountants' letter, with respect to events subsequent to the date of such
financial statements, as are customarily covered in opinions of issuer's counsel
and in accountants' letters delivered to the underwriters in underwritten Public
Offerings of securities and, in the case of the accountants' letter, such other
financial matters, as such holder (or the underwriters, if any) may reasonably
request;




(h)  notify each holder of Registrable Securities covered by such registration
statement, at any time when a prospectus relating thereto is required to be
delivered under the Securities Act, of the happening of any event as a result of
which any prospectus included in such registration statement, as then in effect,
includes an untrue statement of a material fact or omits to state any material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading,
and at the request of any such holder promptly prepare and furnish to such
holder a reasonable number of copies of a supplement to or an amendment of such
prospectus as may be necessary so that, as thereafter delivered to the
purchasers of such securities, such prospectus shall not include an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading;




(i)  otherwise use reasonable efforts to comply with all applicable rules and
regulations of the Commission, and make available to its securityholders, as
soon as reasonably practicable, an earnings statement covering the period of at
least twelve (12)




months, but not more than eighteen (18) months, beginning with the first full
calendar month after the effective date of such registration statement, which
earnings statement shall satisfy the provisions of Section 11(a) of the
Securities Act and Rule 158 promulgated thereunder;




(j)  make available for inspection by a seller of Registrable Securities, any
underwriter participating in any disposition pursuant to such registration
statement and any attorney, accountant or other agent retained by any such
seller or underwriter (collectively, the "Inspectors"), all financial and other
records, pertinent corporate documents and properties of the Company
(collectively, the "Records") as shall be reasonably necessary to enable them to
exercise their due diligence responsibility, and cause the Company's officers,
directors and employees to supply all information reasonably requested by any
such Inspector in connection with such registration statement.  Records which
the Company determines, in good faith, to be confidential and which it notifies
the Inspectors are confidential shall not be disclosed by the Inspectors unless
(i) the disclosure of such Records is necessary to avoid or correct a
misstatement or omission in the registration statement, (ii) the release of such
Records is ordered pursuant to a subpoena or other order from a court of
competent jurisdiction or (iii) the information in such Records has been made
generally available to the public.  The seller of Registrable Securities agrees
by acquisition of such Registrable Securities that it will, upon learning that
disclosure of such Records is sought in a court of competent jurisdiction, give
notice to the Company and allow the Company, at the Company's expense, to
undertake appropriate action to prevent disclosure of the Records deemed
confidential;




(k)  provide a transfer agent and registrar for all Registrable Securities
covered by such registration statement not later than the effective date of such
registration statement; and

(l)  use reasonable efforts to cause all Registrable Securities covered by such
registration statement to be listed, upon official notice of issuance, on any
securities exchange on which any of the securities of the same class as the
Registrable Securities are then listed.




The Company may require each holder of Registrable Securities as to which any
registration is being effected to, and each such holder, as a condition to
including Registrable Securities in such registration, shall, furnish the
Company with such information and affidavits regarding such holder and the
distribution of such securities as the Company may from time to time reasonably
request in writing in connection with such registration.




Each holder of Registrable Securities agrees by acquisition of such Registrable
Securities that upon receipt of any notice from the Company of the happening of
any event of the kind described in paragraph (h), such holder will forthwith
discontinue such holder's disposition of Registrable Securities pursuant to the
registration statement relating to such Registrable Securities until such
holder's receipt of the copies of the supplemented or amended prospectus
contemplated

by paragraph (h) and, if so directed by the Company, will deliver to the Company
(at the Company's expense) all copies, other than permanent file copies, then in
such holder's possession of the prospectus relating to such Registrable
Securities current at the time of receipt of such notice.  In the event the
Company shall give any such notice, the period referred to in paragraph (b)
shall be extended by a number of days equal to the number of days during the
period from and including the giving of notice pursuant to paragraph (h) and to
and including the date when each holder of any Registrable Securities covered by
such registration statement shall receive the copies of the supplemented or
amended prospectus contemplated by paragraph (h).




4.

4.  UNDERWRITTEN OFFERINGS.







4.1.

(a)  Underwritten Requested Offerings.



  In the case of any underwritten Public Offering being effected pursuant to a
Requested Registration, the Managing Underwriter and any other underwriter or
underwriters with respect to such offering shall be selected, after consultation
with the holders of the Registrable Securities to be included in such
underwritten offering, by the Company with the consent of the holders of a
majority of the Registrable Securities to be included in such underwritten
offering, which consent shall not be unreasonably withheld.  The Company shall
enter into an underwriting agreement in customary form with such underwriter or
underwriters, which shall include, among other provisions, indemnities to the
effect and to the extent provided in Section 6.  The holders of Registrable
Securities to be distributed by such underwriters shall be parties to such
underwriting agreement and may, at their option, require that any or all of the
representations and warranties by, and the other agreements on the part of, the
Company to and for the benefit of such underwriters also be made to and for
their benefit and that any or all of the conditions precedent to the obligations
of such underwriters under such underwriting agreement also be conditions
precedent to their obligations.  No holder of Registrable Securities shall be
required to make any represen­tations or warranties to or agreements with the
Company or the underwriters other than representations, warranties or agreements
regarding such holder and its ownership of the securities being registered on
its behalf and such holder's intended method of distribution and any other
representation required by law.  No Requesting Holder may participate in such
underwritten offering unless such holder agrees to sell its Registrable
Securities on the basis provided in such underwriting agreement and completes
and executes all questionnaires, powers of attorney, indemnities and other
documents reasonably required under the terms of such underwriting agreement.
 If any Requesting Holder disapproves of the terms of an underwriting, such
holder may elect to withdraw therefrom and from such registration by notice to
the Company and the Managing Underwriter, and each of the remaining Requesting
Holders shall be entitled to increase the number of Registrable Securities being
registered to the extent of the Registrable Securities so withdrawn in the
proportion which the number of Registrable Securities being registered by such
remaining Requesting Holder bears to the total number of Registrable Securities
being registered by all such remaining Requesting Holders.  




4.2.

(b)  Underwritten Piggyback Offerings.



  If the Company at any time proposes to register any of its securities in a
Piggyback Registration and such securities are to be distributed by or through
one or more underwriters, the Company will, subject to the provisions of Section

 2(c), use commercially reasonable efforts, if requested by any holder of
Registrable Securities, to arrange for such underwriters to include the
Registrable Securities to be offered and sold by such holder Requesting Holders
among the securities to be distributed by such underwriters, and such holders
shall be obligated to sell their Registrable Securities in such Piggyback
Registration through such underwriters on the same terms and conditions as apply
to the other Company securities to be sold by such underwriters in connection
with such Piggyback Registration.  The holders of Registrable Securities to be
distributed by such underwriters shall be parties to the underwriting agreement
between the Company and such underwriter or underwriters.  No holder of
Registrable Securities shall be required to make any representations or
warranties to or agreements with the Company or the underwriters other than
representations, warranties or agreements regarding such holder and its
ownership of the securities being registered on its behalf and such holder's
intended method of distribution and any other representation required by law.
 No Requesting Holder may participate in such underwritten offering unless such
holder agrees to sell its Registrable Securities on the basis provided in such
underwriting agreement and completes and executes all questionnaires, powers of
attorney, indemnities and other documents reasonably required under the terms of
such underwriting agreement.  If any Requesting Holder disapproves of the terms
of an underwriting, such holder may elect to withdraw therefrom and from such
registration by notice to the Company and the Managing Underwriter, and each of
the remaining Requesting Holders shall be entitled to increase the number of
Registrable Securities being registered to the extent of the Registrable
Securities so withdrawn in the proportion which the number of Registrable
Securities being registered by such remaining Requesting Holder bears to the
total number of Registrable Securities being registered by all such remaining
Requesting Holders.




5.

5.  HOLDBACK AGREEMENTS.



  




5.1.

(a)  By the Holders of Registrable Securities.



  Unless the Managing Underwriter (or, in the case of a non-underwritten Public
Offering, the Company) otherwise agrees, each holder of Registrable Securities,
by acquisition of such Registrable Securities, agrees, to the extent permitted
by law, not to effect any public sale or distribution (including a sale under
Rule 144) of such securities, or any securities convertible into or exchangeable
or exercisable for such securities, during the fourteen (14) days prior to and
the ninety (90) days after the effective date of any registration statement
filed by the Company in connection with a Public Offering, except as part of
such registration statement, whether or not such holder participates in such
registration.




5.2.

(b)  By the Company and Other Securityholders.



  Unless the Managing Underwriter otherwise agrees, the Company agrees not to
effect any public sale or distribution of its equity securities, or any
securities convertible into or exchangeable or exercisable for such securities,
during the fourteen (14) days prior to and the ninety (90) days after the
effective date of the registration statement filed in connection with an
underwritten offering made pursuant to a Requested Registration, except as part
of such underwritten registration and except pursuant to registrations on Form
S-4 or Form S-8 promulgated by the Commission or any successor or similar forms
thereto.




6.

6.  INDEMNIFICATION.






6.1.

(a)  Indemnification by the Company.



  The Company shall, to the full extent permitted by law, indemnify and hold
harmless each seller of Registrable Securities included in any registration
statement filed in connection with a Requested Registration or a Piggyback
Registration, its directors and officers, and each other Person, if any, who
controls any such seller within the meaning of the Securities Act, against any
Losses, claims, damages, expenses or liabilities, joint or several (together,
"Losses"), to which such seller or any such director or officer or controlling
Person may become subject under the Securities Act or otherwise, insofar as such
Losses (or actions or proceedings, whether commenced or threatened, in respect
thereof) arise out of or are based upon any untrue statement or alleged untrue
statement of any material fact contained in any such registration statement, any
preliminary prospectus, final prospectus or summary prospectus contained
therein, or any amendment or supplement thereto, or any omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein (in the case of a prospectus, in the
light of the circumstances under which they were made) not misleading, and the
Company shall reimburse such seller and each such director, officer and
controlling Person for any legal or any other expenses reasonably incurred by
them in connection with investigating or defending any such Loss (or action or
proceeding in respect thereof); provided that the Company shall not be liable in
any such case to the extent that any such Loss (or action or proceeding in
respect thereof) arises out of or is based upon (x) an untrue statement or
alleged untrue statement or omission or alleged omission made in any such
registration statement, preliminary prospectus, final prospectus, summary
prospectus, amendment or supplement in reliance upon and in conformity with
written information furnished to the Company through an instrument duly executed
by such seller specifically stating that it is for use in the preparation
thereof or (y) such seller's failure to send or give a copy of the final
prospectus to the Persons asserting an untrue statement or alleged untrue
statement or omission or alleged omission at or prior to the written
confirmation of the sale of Registrable Securities to such Person if such
statement or omission was corrected in such final prospectus.  Such indemnity
shall remain in full force and effect regardless of any investigation made by or
on behalf of such seller or any such director, officer or controlling Person,
and shall survive the transfer of such securities by such seller.  The Company
shall also indemnify each other Person who participates (including as an
underwriter) in the offering or sale of Registrable Securities, their officers
and directors and each other Person, if any, who controls any such participating
Person within the meaning of the Securities Act to the same extent as provided
above with respect to sellers of Registrable Securities.




6.2.

(b)  Indemnification by the Sellers.



  Each holder of Registrable Securities which are included or are to be included
in any registration statement filed in connection with a Requested Registration
or a Piggyback Registration, as a condition to including Registrable Securities
in such registration statement, shall, to the full extent permitted by law,
indemnify and hold harmless the Company, its directors and officers, and each
other Person, if any, who controls the Company within the meaning of the
Securities Act, against any Losses to which the Company or any such director or
officer or controlling Person may become subject under the Securities Act or
otherwise, insofar as such Losses (or actions or proceedings, whether commenced
or threatened, in respect

 thereof) arise out of or are based upon (x) any untrue statement or alleged
untrue statement of any material fact contained in any such registration
statement, any preliminary prospectus, final prospectus or summary prospectus
contained therein, or any amendment or supplement thereto, or any omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein (in the case of a prospectus, in the
light of the circumstances under which they were made) not misleading, if such
untrue statement or alleged untrue statement or omission or alleged omission was
made in reliance upon and in conformity with written information furnished to
the Company through a written instrument sent by such seller specifically
stating that it is for use in the preparation of such registration statement,
preliminary prospectus, final prospectus, summary prospectus, amendment or
supplement, or (y) such seller’s failure to send or give a copy of the final
prospectus to the Persons asserting an untrue statement or alleged untrue
statement or omission or alleged omission at or prior to the written
confirmation of the sale of Registrable Securities to such Person if such
statement or omission was corrected in such final prospectus.  Such indemnity
shall remain in full force and effect regardless of any investigation made by or
on behalf of the Company or any such director, officer or controlling Person and
shall survive the transfer of such securities by such seller.  Such holders
shall also indemnify each other Person who participates (including as an
underwriter) in the offering or sale of Registrable Securities, their officers
and directors and each other Person, if any, who controls any such participating
Person within the meaning of the Securities Act to the same extent as provided
above with respect to the Company.




6.3.

(c)  Notices of Claims, etc.



  Promptly after receipt by an Indemnified Party of notice of the commencement
of any action or proceeding involving a claim referred to in the preceding
paragraph (a) or (b) of this Section 6, such Indemnified Party will, if a claim
in respect thereof is to be made against an Indemnifying Party pursuant to such
paragraphs, give written notice to the latter of the commencement of such
action, provided that the failure of any Indemnified Party to give notice as
provided herein shall not relieve the Indemnifying Party of its obligations
under the preceding paragraphs of this Section 6, except to the extent that the
Indemnifying Party is actually prejudiced by such failure to give notice.  In
case any such action is brought against an Indemnified Party, the Indemnifying
Party shall be entitled to participate in and to assume the defense thereof,
jointly with any other Indemnifying Party similarly notified to the extent that
it may wish, with counsel reasonably satisfactory to such Indemnified Party, and
after notice from the Indemnifying Party to such Indemnified Party of its
election so to assume the defense thereof, the Indemnifying Party shall not be
liable to such Indemnified Party for any legal or other expenses subsequently
incurred by the latter in connection with the defense thereof other than
reasonable costs of investigation; provided that the Indemnified Party or
Indemnified Parties shall have the right to employ one counsel to represent it
or them if, in the reasonable judgment of the Indemnified Party or Indemnified
Parties, it is advisable for it or them to be represented by separate counsel by
reason of having legal defenses which are different from or in addition to those
available to the Indemnifying Party, and in that event the reasonable fees and
expenses of such one counsel shall be paid by the Indemnifying Party.  If the
Indemnifying Party is not entitled to, or elects not to, assume the defense of a
claim, it will not be obligated to pay the fees and expenses of more than one
counsel for the Indemnified Parties with respect to such claim, unless in the
reasonable judgment of any Indemnified Party a conflict of interest may exist
between such

 Indemnified Party and any other Indemnified Parties with respect to such claim,
in which event the Indemnifying Party shall be obligated to pay the fees and
expenses of such additional counsel for the Indemnified Parties or counsels.  No
Indemnifying Party shall, without the consent of the Indemnified Party, consent
to entry of any judgment or enter into any settlement which does not include as
an unconditional term thereof the giving by the claimant or plaintiff to such
Indemnified Party of a release from all liability in respect to such claim or
litigation.  No Indemnifying Party shall be subject to any liability for any
settlement made without its consent, which consent shall not be unreasonably
withheld.




6.4.

(d)  Contribution.



  If the indemnity and reimbursement obligation provided for in any paragraph of
this Section 6 is unavailable or insufficient to hold harmless an Indemnified
Party in respect of any Losses (or actions or proceedings in respect thereof)
referred to therein, then the Indemnifying Party shall contribute to the amount
paid or payable by the Indemnified Party as a result of such Losses (or actions
or proceedings in respect thereof) in such proportion as is appropriate to
reflect the relative fault of the Indemnifying Party on the one hand and the
Indemnified Party on the other hand in connection with statements or omissions
which resulted in such Losses, as well as any other relevant equitable
considerations.  The relative fault shall be determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or the omission or alleged omission to state a material fact relates to
information supplied by the Indemnifying Party or the Indemnified Party and the
parties' relative intent, knowledge, access to information and opportunity to
correct or prevent such untrue statement or omission.  The parties hereto agree
that it would not be just and equitable if contributions pursuant to this
paragraph were to be determined by pro rata allocation or by any other method of
allocation which does not take account of the equitable considerations referred
to in the first sentence of this paragraph.  The amount paid by an Indemnified
Party as a result of the Losses referred to in the first sentence of this
paragraph shall be deemed to include any legal and other expenses reasonably
incurred by such Indemnified Party in connection with investigating or defending
any Loss which is the subject of this paragraph.




No Indemnified Party guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
the Indemnifying Party if the Indemnifying Party was not guilty of such
fraudulent misrepresentation.




6.5.

(e)  Other Indemnification.



  Indemnification similar to that specified in the preceding paragraphs of this
Section 6 (with appropriate modifications) shall be given by the Company and
each seller of Registrable Securities with respect to any required registration
or other qualification of securities under any federal or state law or
regulation of any governmental authority other than the Securities Act.  The
provisions of this Section 6 shall be in addition to any other rights to
indemnification or contribution which an Indemnified Party may have pursuant to
law, equity, contract or otherwise.
















6.6.

(f)  Indemnification Payments.



  The indemnification required by this Section 6 shall be made by periodic
payments of the amount thereof during the course of the investigation or
defense, as and when bills are received or Losses are incurred.




7.

7.  COVENANTS RELATING TO RULE 144.



  If at any time the Company is required to file reports in compliance with
either Section 13 or Section 15(d) of the Exchange Act, the Company will file
reports in compliance with the Exchange Act, will comply with all rules and
regulations of the Commission applicable in connection with the use of Rule 144
and take such other actions and furnish such holder with such other information
as such holder may request in order to avail itself of such rule or any other
rule or regulation of the Commission allowing such holder to sell any
Registrable Securities without registration, and will, at its expense, forthwith
upon the request of any holder of Registrable Securities, deliver to such holder
a certificate, signed by the Company's principal financial officer, stating (a)
the Company's name, address and telephone number (including area code), (b) the
Company's Internal Revenue Service identification number, (c) the Company's
Commission file number, (d) the number of shares of each class of stock
outstanding as shown by the most recent report or statement published by the
Company, and (e) whether the Company has filed the reports required to be filed
under the Exchange Act for a period of at least ninety (90) days prior to the
date of such certificate and in addition has filed the most recent annual report
required to be filed thereunder.  If at any time the Company is not required to
file reports in compliance with either Section 13 or Section 15(d) of the
Exchange Act, the Company at its expense will, forthwith upon the written
request of the holder of any Registrable Securities, make available adequate
current public information with respect to the Company within the meaning of
paragraph (c)(2) of Rule 144.




8.

8.  DEFINITIONS.









(a)  Except as otherwise specifically indicated, the following terms will have
the following meanings for all purposes of this Agreement:




"Agreement" means this Registration Rights Agreement, as the same shall be
amended from time to time.




"Business Day" means a day other than Saturday, Sunday or any other day on which
banks located in the State of New York are authorized or obligated to close.




"Commission" means the United States Securities and Exchange Commission, or any
successor governmental agency or authority.




"Common Stock" means shares of Common Stock, par value $0.01 per share, of the
Company, as constituted on the date hereof, and any stock into which such Common
Stock shall have been changed or any stock resulting from any reclassification
of such Common Stock.




"Company" has the meaning ascribed to it in the preamble.




"Cutback Registration" means any Requested Registration or Piggyback
Registration to be effected as an underwritten Public Offering in which the
Managing Underwriter with respect thereto advises the Company and the Requesting
Holders in writing that, in its opinion, the number of securities requested to
be included in such registration (including securities of the Company which are
not Registrable Securities) exceed the number which can be sold in such offering
without a material reduction in the selling price anticipated to be received for
the securities to be sold in such Public Offering.




"Effective Registration" means, subject to the last sentence of Section 1(f), a
Requested Registration which (a) has been declared or ordered effective in
accordance with the rules of the Commission, and (b) has been kept effective for
the period of time contemplated by Section 3(b) and (c) has resulted in at least
seventy-five percent (75%) of the Registrable Securities requested to be
included in such registration actually being sold (except by reason of some act
or omission on the part of the Requesting Holders).  Notwithstanding the
foregoing, a registration that does not become effective after it has been filed
with the Commission solely by reason of the refusal to proceed of the Requesting
Holders shall be deemed to be an Effective Registration for purposes of this
Agreement.




"Exchange Act" means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.




"Indemnified Party" means a party entitled to indemnity in accordance with
Section 6.




"Indemnifying Party" means a party obligated to provide indemnity in accordance
with Section 6.




"Inspectors" has the meaning ascribed to it in Section 3(j).




"Losses" has the meaning ascribed to it in Section 6(a).




"Managing Underwriter" means, with respect to any Public Offering, the
underwriter or underwriters managing such Public Offering.




"NASD" means the National Association of Securities Dealers.




"Notice of Piggyback Registration" has the meaning ascribed to it in
Section 2(a).




"Notice of Requested Registration" has the meaning ascribed to it in
Section 1(a).




"Person" means any natural person, corporation, general partnership, limited
partnership, proprietorship, other business organization, trust, union or
association.










"Piggyback Registration" means any registration of equity securities of the
Company of the same class as the Registrable Securities under the Securities Act
(other than a registration in respect of a dividend reinvestment or similar plan
for stockholders of the Company or on Form S-4 or Form S-8 promulgated by the
Commission, or any successor or similar forms thereto), whether for sale for the
account of the Company or for the account of any holder of securities of the
Company (other than Registrable Securities), including a registration by the
Company under the circumstances described in Section 1(f).




"Public Offering" means any offering of Common Stock to the public, either on
behalf of the Company or any of its securityholders, pursuant to an effective
registration statement under the Securities Act.




"Records" has the meaning ascribed to it in Section 3(j).




"Registrable Securities" means (i) the Shares, (ii) any additional shares of
Common Stock issued or distributed by way of a dividend, stock split or other
distribution in respect of the Shares, or acquired by way of any rights offering
or similar offering made in respect of the Shares and (iii) any shares of Common
Stock subject to a registration rights agreement with terms substantially the
same as the terms hereof.  As to any particular Registrable Securities, once
issued such securities shall cease to be Registrable Securities when (i) a
registration statement with respect to the sale of such securities shall have
become effective under the Securities Act and such securities shall have been
disposed of in accordance with such registration statement, (ii) they shall have
been distributed to the public pursuant to Rule 144, (iii) they are otherwise
transferred or (iv) they shall have ceased to be outstanding.  




"Registration Expenses" means all expenses incident to the Company's performance
of or compliance with its obligations under this Agreement to effect the
registration of Registrable Securities in a Requested Registration or a
Piggyback Registration, including, without limitation, all registration, filing,
securities exchange listing and NASD fees, all registration, filing,
qualification and other fees and expenses of complying with securities or blue
sky laws, all word processing, duplicating and printing expenses, messenger and
delivery expenses, the fees and disbursements of counsel for the Company and of
its independent public accountants, including the expenses of any special audits
or "cold comfort" letters required by or incident to such performance and
compliance, the reasonable fees and disbursements of a single counsel retained
by the holders of a majority of the Registrable Securities being registered,
premiums and other costs of policies of insurance against liabilities arising
out of the Public Offering of the Registrable Securities being registered and
any fees and disbursements of underwriters customarily paid by issuers or
sellers of securities, but excluding underwriting discounts and commissions and
transfer taxes, if any, in respect of Registrable Securities, which shall be
payable by each holder thereof.




"Requesting Holders" means, with respect to any Requested Registration or
Piggyback Registration, the holders of Registrable Securities requesting to have
Registrable Securities included in such registration in accordance with this
Agreement.




"Requested Registration" means any registration of Registrable Securities under
the Securities Act effected in accordance with Section 1.




"Rule 144" means Rule 144 promulgated by the Commission under the Securities
Act, and any successor provision thereto.




"Securities Act" means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.




"Shares" has the meaning ascribed to it in the preamble.




(b)  Unless the context of this Agreement otherwise requires, (i) words of any
gender include each other gender; (ii) words using the singular or plural number
also include the plural or singular number, respectively; (iii) the terms
"hereof," "herein," "hereby" and derivative or similar words refer to this
entire Agreement; and (iv) the term "Section" refers to the specified Section of
this Agreement.  Whenever this Agreement refers to a number of days, such number
shall refer to calendar days unless Business Days are specified.




9.

9.  MISCELLANEOUS.









9.1.

(a)  Notices.



  All notices, requests and other communications hereunder must be in writing
and will be deemed to have been duly given only if delivered personally or by
facsimile transmission or mailed (first class postage prepaid) to the parties at
the following addresses or facsimile numbers:




If to Investor, to:




Farm Bureau Life Insurance Company

5400 University Avenue

West Des Moines, Iowa  50266

Facsimile No.: (515) 225-4653

Attn: Financial Services




If to the Company, to:




First Albany Companies Inc.

30 S. Pearl Street

Albany, New York 12207

Facsimile No.:  518-447-8068

Attn:  Chief Financial Officer and General Counsel




With respect to any other holder of Registrable Securities, such notices,
requests and other communications shall be sent to the addresses set forth in
the security transfer records regularly







 maintained by the Company.  All such notices, requests and other communications
will (i) if delivered personally to the address as provided in this Section, be
deemed given upon delivery, (ii) if delivered by facsimile transmission to the
facsimile number as provided in this Section, be deemed given upon receipt, and
(iii) if delivered by mail in the manner described above to the address as
provided in this Section, be deemed given upon receipt (in each case regardless
of whether such notice, request or other communication is received by any other
Person to whom a copy of such notice is to be delivered pursuant to this
Section).  Any party from time to time may change its address, facsimile number
or other information for the purpose of notices to that party by giving notice
specifying such change to the other parties hereto.




9.2.

(b)  Entire Agreement.



  This Agreement supersedes all prior discussions and agreements between the
parties with respect to the subject matter hereof, and contains the sole and
entire agreement between the parties hereto with respect to the subject matter
hereof.




9.3.

(c)  Amendment.



  This Agreement may be amended, supplemented or modified only by a written
instrument (which may be executed in any number of counterparts) duly executed
by or on behalf of each of the parties hereto.




9.4.

(d)  Waiver.



  Any term or condition of this Agreement may be waived at any time by the party
that is entitled to the benefit thereof, but no such waiver shall be effective
unless set forth in a written instrument duly executed by or on behalf of the
party waiving such term or condition.  No waiver by any party of any term or
condition of this Agreement, in any one or more instances, shall be deemed to be
or construed as a waiver of the same term or condition of this Agreement on any
future occasion.




9.5.

(e)  No Third Party Beneficiary.



  The terms and provisions of this Agreement are intended solely for the benefit
of each party hereto, their respective successors or permitted assigns and any
other holder of Registrable Securities, and it is not the intention of the
parties to confer third-party beneficiary rights upon any other Person other
than any Person entitled to indemnity under Section 6.




9.6.

(f)  Successors and Assigns.



  This Agreement is binding upon, inures to the benefit of and is enforceable by
the parties hereto and their respective successors and assigns.  This Agreement
may not be assigned by the Investor except in connection with the transfer of,
and to the transferee of, the Warrant.




9.7.

(g)  Headings.



  The headings used in this Agreement have been inserted for convenience of
reference only and do not define or limit the provisions hereof.




9.8.

(h)  Invalid Provisions.



  If any provision of this Agreement is held to be illegal, invalid or
unenforceable under any present or future law, and if the rights or obligations
of any party hereto under this Agreement will not be materially and adversely
affected thereby, (i) such provision will be fully severable, (ii) this
Agreement will be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part hereof and (iii) the




remaining provisions of this Agreement will remain in full force and effect and
will not be affected by the illegal, invalid or unenforceable provision or by
its severance herefrom.




9.9.

(i)  Remedies.



  Except as otherwise expressly provided for herein, no remedy conferred by any
of the specific provisions of this Agreement is intended to be exclusive of any
other remedy, and each and every remedy shall be cumulative and shall be in
addition to every other remedy given hereunder or now or hereafter existing at
law or in equity or by statute or otherwise.  The election of any one or more
remedies by any party hereto shall not constitute a waiver by any such party of
the right to pursue any other available remedies.




Damages in the event of breach of this Agreement by a party hereto or any other
holder of Registrable Securities would be difficult, if not impossible, to
ascertain, and it is therefore agreed that each such Person, in addition to and
without limiting any other remedy or right it may have, will have the right to
seek an injunction or other equitable relief in any court of competent
jurisdiction, enjoining any such breach, and enforcing specifically the terms
and provisions hereof and the Company and each holder of Registrable Securities,
by its acquisition of such Registrable Securities, hereby waives any and all
defenses it may have on the ground of lack of jurisdiction or competence of the
court to grant such an injunction or other equitable relief.  The existence of
this right will not preclude any such Person from pursuing any other rights and
remedies at law or in equity which such Person may have.




9.10.

(j)  Governing Law.



  This Agreement shall be governed by and construed in accordance with the laws
of the State of New York applicable to a contract executed and performed in such
State, without giving effect to the conflicts of laws principles thereof.




9.11.

(k)  Counterparts.



  This Agreement may be executed in any number of counterparts, each of which
will be deemed an original, but all of which together will constitute one and
the same instrument.




 







IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized officer of each party hereto as of the date first above written.




FARM BUREAU LIFE INSURANCE COMPANY







By: __________________________

    Name:

    Title:







FIRST ALBANY COMPANIES INC.







By: __________________________

    Name:

    Title:























































 


